Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 1 of 74

JS 44 (Rev, 06/17)

purpose ofinitiating the civil docket sheet

CIVIL COVER SHEET

The JS 44 civil covcl sheet and the information contained l1e1c1n neithe1 replace 1101 supplement the filing and service of plead111gs o1 0tllc1 papc1s as lequiicd by law except as
pi 0v1ded by local niles ot coult This fox 111 appi oved by the Judicial C011t`e1e11ce ofthe United States 111 Septembei 1974,15 requiied f01 the use of the Cle1k of Couxt t`oi the

(_S`EE ]NSTRUCT]()NS ON NEXTPAGE OF TH]SFORM)

 

1. (a) PLAlNTIFFS

Grace Land ll, LLC and NeW Freedom Behaviora| Health, LLC, d/b/a

Daybreak Treatment Solutlons, on behalf of itself and its patients

(b) County of Residence of First Listed Plaintiff

(EXCEPTIN U.S. PLAINTIFF CASES)

Pat$?aé*nf“fess€§f:"e§a'ta#

Kaplin Stewart l\/|eloff Relter & Stein, PC

edf'g,isojl 15 l (1]@§/\}__<)) 413N11mbe) )

910 Harvest Drive, PO Box 3037, Blue Bel| PA 19422

DEFENDANTS

Bristol Township, Craig Bowen, Wi||iam J. McCauley, l|l, Tom Scott
and Bristol township Zoning Hearing Board

County of Residence of First Listed Defendant
(IN U.S PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NO'I`E:

AltO\`H€yS (l/`Known)

 

 

II. BASIS OF ~]URISDICTION (Place 1111 "X" in ()neBr),\' 0111_)1)

 

III. CITIZENSHIP GF PRINCIPAL PARTIES (P/ace 1111 “X" in One Box for PInimi/§’
(For Dive)'sily Cases Only) and One Br)xfo)‘De/éndmz!)

 

Cl l U,S. Govemmem 25 3 Fedei'al Question PTF DEF PTF DEF
I’laintiff (U.S. Govermnenl Not a Pm'ly) Citizen of'l`his Statc |:l l l`_'] 1 Incoi'porated o)'Principal Placc lj 4 l:l 4
of Busincss I11’I`his State

l:l 2 U.S. Govennnent l] 4 Diversity Citizen of Another State D 2 Cl 2 lncoiporated and Principal Place l`J 5 Cl 5

Defendant (In¢lica!e Cilizens/u`p ume'lz`es in IIem I]I) ’ of Business In Another State
Citizen or S\lbject ofa C] 3 Cl 3 Ful'eign Nation Cl 6 Cl 6

Forei 211 Country `
») tions.

 

l:l 110 lnsurance PERSONAL IN URY
ij 120 Murinc l:| 310 Aiiplzmc
Cl 130 Millcr Act l:| 315 Airplanc I’i'oduet
[] 140 Ncgotiable lusti'ument Liability
EI 150 Recovei'y of OVerpayment Cl 320 Assault, Libel &`
& Enforccment ofJudgment Slander
l`_'] 151 Mcdicarc Aet Cl 330 Fedci'al Employcl's’
Cl 152 Recovely ofDefaulted Liability
Sludenl Loans lj 340 Marine

(Excludes Veterans)
153 Recovcly of Ovcipaymcnt
of Vcteran’s Bcnet'its
160 Stockholders’ Suits
190 Olher Contract
195 Contract Product Liability
196 Fi'ancl\ise

IV. NATURE OF SUIT (Place an X" in ()ne Box ()n/)

[J 345 Marine Pl‘oducl

Liabiliry

[J 350M0t01'Vel1iclc `

['J 355 Motor Veliielc
Pi'oduct Liability

C] 360 Othcr Pcrsonal

Injury

Cl 362 Pc1sonal lnjury -

 

Cl 365 Personal Injtuy -
Product Liability

C] 367 Hcalth Carc/
Pl1armaceutical
Pci'sonal Inj\ny
Pmduet liability

U 368 Asbestos Personal
Inj\ny I’roduct
Liabilily

PERSONAL PROPERTY

Cl 370 OtlierFraud

EI 371 Ti'uth in Lcnding

CI 380 Other Pex'sonal
Property Damagc

385 P1'ope1'ty Damage
Product Liability

g

      

  
  

PERSONAL INJURY

   

Click here for: Nature of Suit Codees

D 375 False Claims Act

ij 376 Qui Tam (31 USC
3729(a))

C`l 400 Statc Reapportionmcnt

Cl 410 Antitrust

Cl 430 Banks and Banking

l‘_'l 450 Com\nei'cc

l:l 460 Deporlation

l`J 470 Racketeer Influenced and
Conupt Organizations

C| 480 Consumei' Credit

lj 490 Cable/Sat TV

13 625 Drug Rclaled Scizuie
of Piopei`ty 21 USC 881
Cl 690 Other

l.`J 422 Appea128 USC 158
Cl 423 Withdrawal
28 USC 157

 

Cl 820 Copyrights

C] 830 Patcnt

C] 835 Patent - Abbreviated
New D1'ug Application

[J 840 Trademark

 

szz; 4 - 1
n 1161111A(139511)

Cl 710 Fan Labol Standaids

Act Cl 862 Black Lung (923) Cl 850 Securities/Commodities/
Cl 720 Labor/Managemem El 863 DlWC/DIWW (405(g)) Exchange
Rclations lj 864 SSID Titlc XVI ij 890 Orher Statutoi'y Actions

1'.'| 891 Agi'icultui'al Acts

Cl 893 Environmcntal Matters

EJ 895 Freedom of Inf`ormation
Act

13 740 Railway Labor Act

CJ 751 Family and Medical
Leave Act

lj 790 Other Labor Litigation

cl 865 Rs1(405(g))

 

 

210 Land Conderrination
220 Foreclosure
230 Rent Lease & Ejectment

 

tx 440 Othcr Civil Rights
D 441 Voting
g 442 Employment

  

463 Alien Detainee
510 Motions to Vacate

Cl 791 Employce Retirement
lncome Security Act

13 870 Taxes (U S Plaintiff
01 Defcndant)
D 871 IRS-~~'I`hil'd Pal'ty

L°J 896 Arbitration
|3 899 Administrative Procedure
Act/Review or Appcal of

240 Toxts to Land
245 Toit Product Liability
290 All Othcr Rcal Pi'openy

DDDCIC¥U

 

lj 443 Housing/
Acco11m1odati0ns
C] 445 Amer, w/Disabilities -

Employmenl

[3 446 Amcr. W/Disabilities -

Other

[J 448 Education

C|,Cl DE]

555 Prison Condition

560 Civil Detaincc -
Ccnditions of
Cont`lnemcnt

UCIL:![J

 

 

   

Scntcnce 26 USC 7609 Agency Decision
530 General Cl 950 Constitutionality of
535 Dcath Penalty Statc Statutcs
Other: Cl 462 Nat n App
540 Mundamus & Othcr ij 465 Othex' Immigration
550 Civil Rights Actions

 

 

 

 

V. ORIGIN (P[ace an "X” in One Box Only)

g 5 Transfen~ed from

g 1 Original l‘_`.\ 2 Removed from Cl 3 Remanded from tj 4 Rcinstated or CJ 6 Multidistrict l'_'l 8 Multidistl'ict
Pl'Oceeding State Court Appellate Court Reopened Another Distrigt litigation - Litigation -
(specijjg Ti'ansfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under Which you are filing (Do not cimjurisdiclivnul statutes unless rliversiry):
42 U.S.C. 1983; 42 U.S.C. 12101; 29 U.S.C. 793

Brief description of cause:
Unlawfu| refusal to issue by~right permit to operate drug and alcohol treatment center

 

 

 

 

 

VII. REQUESTED IN 13 CHECK IF THIS 13 A cLAss ACTION DEMAND $ CHECK YES Only if demanded in COmplainff
COMPLAINT: UNDER RULE 23, F-R-Cv-P- JURY I)EMAND; 151 ch DN@
vIII. RELATED CASE(s) )
S~ ilsi)‘ucti ls :
IF ANY ( °° ' m JUDGE DocKET NUMBER M_*A »»»»»»»»»»»»»»»»»»»»»»»»»»» j
DATE in _ A'l`URE OF ATTORNEY OF RECQRD
12/13/2018 MM 1444 . , `,
FOR OFFICE USE ONLY / _
RECEIPT # AMOUNT .TUDGE MAG. ]UDGE

APPLYING IFP

 

 

Case 2:18-cV-05413-.]S Docume§nt 1 Filed 12/14/18 Page 2 of 74

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

GRACE LAND II, LLC

1288 Veterans Highway : CIVIL ACTION
Levittown PA 19056 :
and : JURY DEMAND

NEW FREEDOM BEHAVIORAL
HEALTH, LLC, d/b/a DAYBREAK
TREATMENT SOLUTIONS, on its behalf
and on behalf Of its patients
1288 Veterans Highway
Levittown PA 19056, _
Plaintiffs :
v. : No.
~ v BRISTOL TOWNSHIP '
2501 Bath Road
Bristol PA 19007
f and
CRAIG BOWEN, individually and as
Presiden'cv of the Council Of Bristol
Township
2501 Bath Road
Bristol PA 19007
and
WILLIAM J. McCAULEY, III,
vIndividually and as Bristol Township
Manager v `
2501 Bath Road
Bristol PA 19007
and
THOMAS SCOTT, individually and as
Bristol Township Zoning Offlcer
2501 Bath Road
Bris_tol PA 19007
and
BRISTOL TOWNSHIP ZONING
HEARING BOARD
2501 Bath Road
Bristol PA 19007,

 

Defendants

5516561v5

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 3 of 74

COMPLAINT
I. INTRODUCTION

1. Plaintiffs Grace Land II, LLC (“Grace Land”) and NeW Freedom Behavioral
Health, LLC d/b/a Daybreak Treatment Solutions (“Daybreak Treatment”) file this lawsuit seeking
declaratory, injunctive relief and damages against Defendants Bristol Township, Craig Bowen,
Williarn J. McCauley, Thomas Scott and the Bristol Township Zoning Hearing Board as a result
of Defendants’ discriminatory acts. Plaintiffs assert claims under the United States Constitution,
42 U.S.C. §1983,, the Americans With Disabilities Act, 42 U.S.C. §12101 et seq., and Section 504
of the Rehabilitation Act of 1973, 29 U.S.C. §793.

2. Plaintiffs bring this action to challenge Defendants’ refusal to issue a by-right
permit for operation of a medical office for the outpatient treatment of persons suffering from
alcohol and drug addiction disorders at an existing commercially zoned property located in the
Township.

3. Grace Land sought a permit for Daybreak Treatment to provide medically
supervised and licensed outpatient counseling treatment directed at rehabilitating persons living in
the Township and its surrounding area Who require treatment for alcohol or drug dependency

4. That Pennsylvania has been hit hard by the opioid epidemic is Well established 111
2016, Pennsylvania coroners and medical examiners reported 4,642 drug-related overdose deaths,

an increase of 37 percent from 2015. This translates into approximately 13 people dying of a drug-

 

related overdose each day. See 2018 Pennsylvania Opioid Task Force Report. In Bucks County,
168 deaths by overdose Were reported for 2016, a rate of 26.87 per 100,000 persons Id.

5. Numerous studies have found that addiction to heroin and other opiates is a chronic
medical illness that produces significant and lasting changes in brain chemistry and function.

Numerous studies have also found that this medical illness can be effectively treated through

2
5516561v5

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 4 of 74

counselling and rehabilitation services Daybreak Treatment seeks to provide such services in the
Township.

6. Federal law prohibits public entities, such as the Township, and public officials,
such as the individual Defendants, from excluding persons With disabilities or discriminating
against them in providing benefits, programs or activities These protections extend to persons
participating in drug rehabilitation programs, such as the program Daybreak Treatment Seeks to
provide. This action challenges this discrimination and seeks injunctive relief and damages

II. JURISDICTION AND VENUE

7. This action is brought pursuant to 42 U.S.C. §§1983 and 1988; the United States
Constitution; the Americans With Disabilities Act, 42 U.S.C. §12101 et seq.,' and Section 504 of
the Rehabilitation Act of 1973, 29 U.S.C. §794.

8. This Court has jurisdiction over this action pursuant to 28 U.S.C. §§1331, 1337,
1343(a) and 1391(b)(2), 29 U.S.C. §794(a), and 42 U.S.C. §12182(a).

9. Venue lies in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §1391.

III. PARTIES

10. Plaintiff Grace Land II, LLC is a Pennsylvania limited liability company, With a
principal place of business located at 1288 Veterans Highway, Levittown, Pennsylvania

1 l. New Freedom Behavioral Health, LLC is a Pennsylvania limited liability company,
doing business as Daybreak Treatment Solutions, With a business address of 1288 Veterans
HighWay, Levittown, Pennsylvania Grace Land and Daybreak Treatment are affiliated entities in
that Jonathan Goodman (“Goodman”) is the sole ownerof Grace Land and the majority owner of

Daybreak Treatment.

5516561v5

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 5 of 74

12. Daybreak Treatment provides outpatient treatment services for persons suffering
from alcohol and/or drug addiction disorders Daybreak Treatment is licensed through the
Pennsylvania Department of Drug and Alcohol Programs to operate and does in fact operate an
existing medical office located in Middletown Township at 1288 Veterans Highway, Levittown,
Pennsylvania Daybreak Treatrnent cannot obtain a license to operate the additional treatment
facility it seeks to operate in the Township until the Township issues the permit allowing that use.

13. Grace Land intends for Daybreak Treatment to operate a medical office providing

f outpatient treatment to persons disabled by alcohol and/or drug addiction disorders at the property
which is owned by Grace Land and located at 2104 Bath Road, Bristol Township, Pennsylvania
(Tax Parcel No. 05-029~092) (“Property”).

14. Defendant Bristol Township (“Township”) is a municipality organized and existing
under the Pennsylvania First Class Township Code. Its principal office is located at 2501 Bath
Rd., approximately .2 miles from the Property.

15. Defendant Bristol Township Zoning Hearing Board (“ZHB”) was appointed in
accordance with the Pennsylvania l\/lunicipalities Planning Code, 5 3 P.S. 10101 et seq.

16. This action is brought against Defendant Crai g Bowen both individually and in his
official capacity as President of the Township Council.

17. This action is brought against Defendant William J. McCauley both individually
and in his official capacity as Township Manager.

18. This action is brought against Defendant Thomas Scott both individually and in his

official capacity as Zoning Officer.

5516561v5

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 6 of 74

IV. FACTUAL BACKGROUND

A. The Property

19. On December 18, 2017, Grace Land purchased the Property from Inspire Federal
Credit Union (“Bank”).

20. The Property comprises approximately 1.7 acres and is improved with a building
containing approximately 9,75 8 square feet (“Building”) and parking fields with spaces for
approximately 59 vehicles An aerial photograph of the Property is attached as Exhibit A.

21. The Property is zoned commercial. l

22. Under the Township Zoning Ordinance, a medical office for treatment of
outpatients is a permitted use in a commercially zoned area. Zoning Ordinance 205-16(C).

B. Daybreak Treatment

23. Daybreak Treatment provides intensive therapeutic out-patient treatment to persons
who have been diagnosed with substance abuse disorder or alcohol disorder. Prior to enrolling,
the vast majority of Daybreak Treatment’s patients have completed an in-patient de-toxification
program, removing illegal substance or alcohol from their systems prior to beginning treatment
Before they are admitted to Daybreak Treatment’s program, the applicants are required to submit
to a urine screening to ensure that they are free of illegal substances and/or alcohol. In addition,
while they are in the program, the patients undergo random screenings to ensure that they remain
free of illegal substances and/or alcohol.

24. Patients enrolled in Daybreak Treatment’s intensive therapeutic out-patient
program are required to participate full-time in the program. The program runs six hours a day for
six days a week. The majority of patients enrolled in the program are disabled to the point that

they cannot hold regular employment due to their substance abuse and/or alcohol disorders

5516561v5

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 7 of 74

25. Daybreak Treatment wants to offer its substance abuse and alcohol rehabilitation
services to more persons in the community than it does currently at its location on Veterans
Highway in Levittown. As a result of the toll taken by the opioid epidemic in this community,
there is an urgent need for Daybreak Treatment to provide its rehabilitative services at the Property.
There are simply not enough treatment centers in the community and the region to fulfill the great
demand for treatment of persons addicted to opioids.

C. The Bank

26. The Bank operated a retail branch as well as its corporate headquarters at the
Property commencing in the early 1990’s when the Property was acquired by the Bank. Prior to
2016 the Property Was zoned for residential use.

27. In November 2015, the Bank approached the Township about changing the
Property’s zoning to commercial

'28. While the Bank’s zoning application was pending, Township Council President,
Defendant Crai g Bowen told the Bank’s president and CEO, J ames Merrill, that the Township did
not have a problem with re-zoning the property as long as the Bank did not intend to sell the
Property to a drug and alcohol treatment provider l\/lr. l\/lerrill truthfully told Defendant Bowen
that the Bank did not have a buyer in mind at the time.

29. After Defendant Bowen had this conversation with l\/lr. Merrill, on July 26, 2016,
the Township enacted an ordinance changing the Property’s zoning to commercial

D. Grace Land’s Detox Ap;)lication
30. Over a year later, on September 8, 2017 , the Bank entered into an agreement of sale

with Grace Land to purchase the Property.

551656lv5

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 8 of 74

31. Prior to entering into the agreement of sale, Grace Land’s real estate broker Jack
Kitchen (“Kitchen”) had discussions with Defendant Bowen wherein he confirmed that a detox or
treatment center could be operated in a commercially zoned area in the Township.

32. After entering into the agreement of sale, on September 12, 2017, Grace Land hand
delivered its application to the Township, requesting a use and occupancy permit to operate an in-
patient de-toxification facility at the Property (“Detox Application”).

E. Township’s Immediate Opposition to the Detox Application

33. Within days after the Detox Application was submitted, the Township l\/lanager,
Defendant William McCauley, telephoned l\/larc Kaplin, Esquire of Kaplin Stewart, the law firm
representing Grace Land. Defendant McCauley told l\/Ir. Kaplin that the Township did not want a
drug treatment facility at that location. Defendant McCauley requested that l\/lr. Kaplin talk to his
firm’s client about acquiring another property up for sale to use for a treatment facility instead

34. Defendant Bowen made a similar request to Kitchen. Specifically, Defendant
Bowen told Kitchen at a meeting on or about September 18, 2017 that the Township had plans to
build a water park next to the Property and that the Township did not want any drug or alcohol
treatment facility at the Property. Defendant Bowen made the statement that the drug and alcohol
addicts would try to use the water park to take showers. Defendant Bowen told Kitchen that Grace
Land should not purchase the Property and instead should purchase the vacant school properties
that the School District was offering for sale in the Township.

35. In view of the communications from Defendant McCauley and Defendant Bowen,
Grace Land’s affiliate Progressive Living Units & Systems of Pennsylvania (“PLUS”) submitted
to the School District a good faith offer to purchase four of the five elementary schools located in

the Township. Specifically, on October 16, 2017, Kitchen delivered to the Township a letter of

551656lv5

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 9 of 74

intent for PLUS or its designee, to purchase four elementary schools from the School District for
a total of$1.75 million. The offer was $800,000 more than the prior offers that the School District
had received for the schools, which offers totaled $950,000.

36. ln the interim, the Township rejected Grace Land’s Detox Application. Although
the Township’s denial was dated October 11, 2017, Grace Land did not receive the rejection until
October 18, 2017.

37. Kitchen arranged for Defendant Bowen to meet with Goodman, the primary
principal of Grace Land land Daybreak Treatment, on October 19, 2018. At that meeting,
Defendant Bowen told Goodman and Kitchen that the Township faulted the Bank for agreeing to
sell the Property to Grace Land, when the Bank knew that the Township did not want a drug and
alcohol treatment facility at the Property under any circumstances, and that the Township would
not have approved the change to commercial zoning had it known that a drug and alcohol operator
would buy the Property.

38. On October 25, 2017, Grace Land submitted a challenge to the validity of the
Township’s ordinance in response to the Township’s denial of the Detox Application.

39. Someone from either the Township or the School District, with the Township"S
knowledge, sent a copy of PLUS’s letter of intent to purchase the school properties to the local
newspaper, the Bucks County Courier Tz'mes. That newspaper ran an article on October 28, 2017
about PLUS’s offer to purchase the vacant school properties for $1.75 million. A copy of the
10/28/ 17 article is attached as Exhibit B. The article emphasized that PLUS owns recovery homes
and that its affiliate, Daybreak Treatment, offers “detox and rehabilitation services for alcohol and

substance abuse.” Id.

551656lv5

Case 2:18-cV-05413-.]S Document 1 Fi.|ed 12/14/18 Page 10 of 74

40. After the Courier Times article was published, approximately 250 to 300 people
gathered at the School Board’s November 13, 2017 meeting, vigorously objecting to the sale of
the school properties to PLUS. Some of the audience members were brandishing copies of the
Courz'er Times article about PLUS’s offer. One participant who took the podium announced, “We
have enough recovery homes in Bristol Township,” at which the crowd erupted in applause.
Another participant demanded to know information about the company which intended to buy the
school properties

41. In response to the public outcry over PLUS’s offer to purchase the school
properties on November 14, 2017, the Township Council decided to make a counter offer to the
.School District to purchase the five school properties for $ l .75 million, with no contingencies and
with settlement to occur in January 2018. While the Township purported to match PLUS’s offer,
PLUS’s offer was to acquire four school properties whereas the Township’s offer was to purchase
five school properties In the November 14, 2017 meeting minutes, a resident is reported as stating
that the residents are truly against recovery homes in their neighborhood

42. Thus, although Defendants McCauley and Bowen had encouraged Grace Land to
acquire the school properties instead of the Property, and in reliance Grace Land subsequently v
caused its affiliate PLUS to make a good faith purchase offer, the Township then turned around
and made its own offer so as to defeat PLUS’s offer. The Township, however, never made good
on its offer to purchase the five schools lnstead, the Township was simply scheming to delay
Grace Land from being able to use the Property as a drug and alcohol treatment facility.

43. At the November 14, 2017 meeting, the Township also approved retaining Fox
Rothschild to oppose Grace Land’s challenge to the validity of the Township ordinance Thus, the

Township set the stage to do battle against Grace Land.

5516561v5

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 11 of 74

F. The Medical Office Application

44. In view of the Township’s denial of the Detox Application, on December 6, 2017,
Grace Land submitted a second application to the Township for a permit to operate a by-right
medical office at the Property to provide rehabilitation treatment services to persons suffering from
alcohol and/or drug addictions on an outpatient basis (“l\/ledical Office Application”).l

45. Defendant Zoning Officer Scott claimed that he could not process the l\/Iedical
Office Application without first having: “information on the certification of the outpatient
treatment methods by a board or agency authorized by statute to issue such certification”; (b) the
proposed hours of operation; and (c) the plan for off-street parking A copy of T. Scott’s 12/28/17
letter is attached as Exhibit C.

46. In response, Grace Land explained that Daybreak Treatment is precluded from
obtaining a state license to operate a treatment center at the Property until the Township issues the
permit allowing for that use. A copy of Grace Land’s 2/2/ 18 response is attached as Exhibit l).
Grace Land further explained that the medical office would be located in a 4,407 square foot
portion of the Building. This is the same portion of the Building in which the Bank was operated
its retail branch. ]d. Grace Land demonstrated that it would comply with the Township’s off-
street parking requirements under §205-120(7) of the Zoning Ordinance. The Zoning Ordinance
requires a total of 37 parking spaces (4,407 square feet divided by 150 square feet (29) + one space
for each of its 8 employees).

47. When Grace Land heard nothing further, it sent a February 23, 2018 letter to the
Township, requesting that the Township issue the use and occupancy permit, without further delay.

A copy of Grace Land’s 2/23/18 letter is attached as Exhibit E.

 

1 The parties stipulated to hold Grace Land’s validity challenge in abeyance

10
5516561v5

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 12 of 74

48. Instead, Defendant Scott sent.a second letter, requesting more information on an
incremental basis, this time: (a) a copy of the medical director’s license and (b) Grace Land’s plans
for using the remaining vacant portions of the Building. A copy of T. Scott’s 2/28/ 18 letter is
attached as Exhibit F.

49. Grace Land complied with the request by providing a copy of the requested medical
director’s license and confirming that Grace Land had no current plans to utilize the rest of the
Building. A copy of Grace Land’s 3/2/ 18 letter is attached as Exhibit G. Grace Land further
acknowledged that at such time when it does decide upon a plan for using the rest of the Building,
it would then have to comply with the Township’s permitting requirements Ia’. Although Grace
Land again requested that the Township issue the permit without further delay, the Township
refused

G. The Township’s Denial of the Bv-Right Permit

50. The Township delayed issuing a formal decision on Grace Land’s December 6,
2017 Medical Office Application for four months, until April 10, 2018. A copy of the T. Scott’s
4/10/ 18 denial letter is attached as Exhibit H.

51. The Township denied the Medical Office Application by claiming that it had not
approved a split or separate use of a portion of the Building and therefore it “assumed for purposes
of this determination that the entire building is proposed to be utilized for medical offices.” Exhibit
H at p. 1. Based on this false premise, the Township denied the l\/Iedical Office Application on

the rationale that if the entire Building were to be utilized as medical offices, a total of 79 parking

11
551656iv5

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 13 of 74

spaces would allegedly be required and therefore Grace Land would not satisfy the Township’s
off-street parking requirements ]d. (citing §205-120(17) of the zoning ordinance).2

52. By resorting to this fallacious argument, the Township tacitly acknowledged that
Grace Land’s intended use of a portion of the Building, i.e., 4,407 square foot, for a medical office
did in fact satisfy the Township’s off-street parking requirements

53. Further, the Township’s assertion that Grace Land needed permission to utilize only
a portion of its Building was contradicted by the Township’s having allowed the Bank for years to
utilize a portion of the Building for a retail bank branch in the exact same 4,407 square feet portion
of the Building, that Grace Land now desires to use for medical offices and at the same time the
Township permitted the Bank to maintain its corporate headquarters in the remainder of the
Building.

54. l\/loreover, the Township’s_ assertion that Grace Land would need 79 parking spaces
was contradicted by the Township’s having allowed the Bank for years to utilize the entire
Building, notwithstanding that the Bank as a financial establishment Was subject to the same off-
street parking requirements as a medical office, z`.e., one space per 150 square feet in the Building
plus one space for each employee See Zoning Ordinance §205-120(21).

55. Thus, to deny Grace Land’s by-right application, the Township came up with a
trumped up and facially false pretext which directly contradicted its own history of having allowed
the Bank to operate the Property for two separate and distinct uses and without satisfying the
Township’s same off-street parking requirements The Township has made it crystal clear that it

desires to impose on Grace Land’s proposed medical offices zoning requirements that it did not

 

2 The Township’s calculations failed to consider that the Building’s square footage actually measured 9,785
square feet, rather than 10,524 square feet. Additionally, there are 59 parking spaces currently at the
Property, not 57 as the Township erroneously stated

12
5516561v5

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18 Page 14 of 74

apply to the Bank even though the applicable provisions of the Zoning Ordinance applicable to
medical offices and financial institutions are the same and that the Township would not allow a
drug and alcohol treatment facility to operate in even a portion of the Building, notwithstanding
that the Township Zoning Ordinance expressly permits that medical office use and the proposed
use does not violate any Township Zoning Ordinance including the Township’s off-street parking
requirements

H. The ZHB’s Opposition and Deniai

56. Grace Land appealed the Township’s denial of its permit to the ZHB on April 30,
2018. At the l\/lay 14, 2018 hearing before the ZHB, Stacy Hill, an executive officer of Grace
Land and Daybreak Treatment, testified under oath that Grace Land intends to operate the medical
office solely in the 4,407 square foot portion of the Building and that Grace Land would apply for
a permit to use the remainder of the Building once it had a plan for the use of that space. The
Township did not offer any evidence to contradict that sworn testimony.

57 . Ms. Hill further explained that Daybreak Treatment utilizes its own vans to
transport patients to and from the counselling sessions and therefore the patients will not be
operating vehicles to and from the Property. Thus, contrary to the Township’s pretext for denying
the permit, i.e., purported lack of off-street parking, patients will not actually need any parking v
Daybreak Treatment contemplates having approximately 8 on site staff and so the 59 existing off-
street parking spaces at the Property far exceeds the number of spaces actually needed

58. At the May 14, 2018 hearing, Township officials and Township residents clearly
communicated that they did not want a treatment center at the Property:

a. ZHB Chairman Mcl\/lahon asked Ms. Hill “Why can’t you just take care of

these patients at your 1288 [Veterans Highway] facility. ” (5/14/18 HT p.
57.)

b. State legislator Tina Davis testified:

13
5516561v5

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18 Page 15 of 74

I’m concerned for a few reasons why it’s being put down
here in the lower end And when l say - l got insulted on
Facebook. They said, what does the “lower end” mean?
Well, that’s where I live. And that’s where all of us live.

(5/14/18 HT p. 135.)

c. Former ZHB Chairman Charles Clayton testified: “And there’s plenty of
places in Bristol Township where something of their need that they want
to put in that they could do.” (5/14/18 HT p. 129.)

d. Resident Tom Barton testified, “[The treatment medical offices] will be
better off by Lower Bucks or at some place - or even off of Runway
Avenue for that matter.” (5/14/18 HT p. 147.)

e. Resident Sheila Beeman testified, “Bristol Township, real tired of the drug
homes and drug facilities We are done. We want no more. Bristol

Township is saturated with them. And in closing, we are saying, l’m sure,
no in our backyard.” (5/14/18 HT pp. 145-46.)

59. At the l\/lay 14, 2018 hearing, the ZHB’s Solicitor Ken Fedennan voiced skepticism
over the Township’s claim that Grace Land was not entitled to use only a portion of the Building:
All I want to say is that it’s not really about the parking because
theoretically the board can do what the board wants to do, right?

The board could say, you’re not going to occupy a foot over 4,400

square feet or whatever the number is, 4,200, and the parking Would
be just fine for that, ri ght?

(5/14/18 H.T. p. 85.)

60. The Township Special Counsel Kimberley Freimuth adamantly disagreed with the
ZHB Solicitor, claiming at one point that if Grace Land wanted only to use a portion of the
Building, it should be ordered to tear down the Building (5/14/18 H.T. at pp. 108 & 85.)

61. After hearing the Township’s and residents’ vituperative opposition to Grace
Land’s Application, the ZHB Chairrnan insisted that a vote be taken immediately, even overriding
the ZHB Solicitor’s request that the vote be postponed so that the Township could submit a brief.
(5/14/ 18 HT pp. 151-52.) Without any deliberation, the ZHB members unanimously voted to

reject Grace Land’s appeal. (5/14/18 HT 162-63.)

14
5516561v5

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18 Page 16 of 74

62. ln its subsequent June 28, 2018 decision, the ZHB acknowledged that the Property
is zoned C-Commercial and that “such zoning designation does allow[~] for an outpatient medical
office use pursuant to Section 205-36 and 205-16C(2) of the Zoning Ordinance.” Decision
Conclusion No. 6, attached as Exhibit I. Nonetheless, the ZHB denied Grace Land’s permit,
claiming: (a) that the request for a permit somehow constituted a land use development; although
the Township had not even made that argument; (b) Grace Land could not satisfy the off-street
parking requirements based upon the Township’s “assumption” that Grace Land would instead be
using the entire Building; and (c) Grace Land was not entitled to occupy only a portion of its own
Building. See ZHB Decision at pp. 4-5.

63. By refusing to grant Grace Land’s by-right pennit, the Township and ZHB
deliberately conspired to prevent Grace Land from operating a medical office intended for the
treatment of persons with drug and/or alcohol dependency; although, the ZHB and the Township
knew that Grace Land was entitled as a matter of right to operate a medical office at the Property.

I. Grace Land’s Building Perrnit Application

64. In an effort to address the Township’s purported issue with parking at the Property,
on April 6, 2018, Grace Land applied for a building permit to add parking spaces within the
Property’s existing impervious surface.

65. Specifically, Grace Land planned to: (a) remove the canopy that hangs over the
Bank teller window and concrete islands and bollards that separate three internal drive through
lanes under the canopy and (b) create additional parking spaces for an approximate total of 75
parking spaces

66. Since the Bank stopped operating the bank branch at the Property, starting in spring

2018, the canopy over the teller window and drive through lanes are no longer needed

15
5516561v5

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18 Page 17 of 74

67. Grace Land thus demonstrated that by making such minor adjustments it could add
approximately 12 parking spaces to satisfy the Township’s off-street parking requirements even if
the entire Building were to be used a medical office.

v68. The Township denied the building permit, by letter dated l\/lay 3, 2018, claiming
that “the proposed work constitutes a land development as defined by the Bristol Township
Subdivision and Land Development Ordinance (§177-10).” A copy of T. Scott’s 5/3/ 18 letter is
attached as Exhibit J.

69. The Township’s denial contravenes Pennsylvania Supreme Court precedent which
establishes that development approval is only required when “large-scale development of land” is
involved See Upper Southampton Twp. v. Upper Southampton Twp. Zoning Hearing Bd., 594 Pa.
58, 66, 934 A.2d 1162, 1167 (2007).

70. As a matter of law, Grace Land’s building permit does not involve large-scale
development of land Indeed, it does not seek to construct any improvements to subdivide the
Property; to alter the storm water runoff; or to affect outgoing traffic ln fact, removal of the bank
teller canopy will reduce the Building improvements not increase them, and the new parking will
be located within the exact same impervious surface that already exists at the Property.

7l. Thus, as soon as Grace Land offered a remedy to the Township’s claim that the
medical office use requires additional off-street parking, the Township made sure to deny it for an
equally implausible reason.

72. On l\/lay 31, 2018, Grace Land appealed the Township’s denial of the building
permit to the ZHB. At the July 9, 2018 hearing held on the appeal, the Township and the residents

again strenuously objected to Grace Land’s request for a building permit Once again, at the

16
5516561v5

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18 Page 18 of 74

conclusion of the residents’ comments without engaging in any deliberation, the ZHB promptly
voted to unanimously reject Grace Land’s appeal.

7 3. In its subsequent August 22, 2018 written decision, the ZHB adopted wholesale the
Township’s argument that the building permit purportedly required land development approval.
Although the ZHB had not even read the Township’s brief prior to rejecting the appeal, the ZHB
quoted the Township’s brief to support its decision for denying the building permit. In sum,
denying the building permit on the basis that it required land development approval was another
pretext to do the Township’s bidding and prevent Grace Land from operating a medical office for
the treatment of persons disabled by drug and/or alcohol disorders at the Property.

J. The Township’s Disparate Treatment of Grace Land

74. The Township’s treatment of Grace Land radically diverged from the Township’s
treatment of the Bank.¢ l

75. As a financial establishment, the Bank was subject to the same off-street parking
requirement as applies tomedical offices i.e., one parking space per 150 square feet of gross floor
area and one space for each employee on the largest shift Zoning Ordinance §205-120(21). The
Bank had operated the Bank branch and corporate headquarters in the Building with approximately
30 employees To comply with Section 205-120(21), the Bank was therefore required to have a
total of 95 parking spaces ((9,758 divided by 150 = 65) plus 30 employee spaces)). The Township
never required the Bank to increase the currently existing approximate 59 parking spaces to
comply with the Township Ordinance.

76. When the Bank applied to add a one-story addition, which included the bank teller

window and the overhanging canopy, all of which measured approximately 6,000 square feet, the

17
551656iv5

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18 Page 19 of 74

Township approved the Bank’s application without ever requiring that the Bank obtain land
development approval.

77. In fall 2017, after the Bank moved its headquarters from the Property to a new
location, it continued to operate its bank branch in the 4,407 square foot portion of the Building.
The Bank issued a press release about the move of its headquarters and removed the sign at the
Property that had announced that its headquarters were located there. A copy of the press release
is attached as'EXhibit K.

78. ln addition, the Bank submitted to the Township on December 26, 2017, an
Application for Resale of Commercial Property which provided that the intended use of the
property is “same as current - credit union branch.” A copy of the Bank’s Application is attached
as Exhibit L. After the sale of the Building to lnspire, the Bank continued to operate the Bank
branch in the Building.

79. Although the Township was notified that the Bank was operating a bank branch in
solely a portion of the Building, the Township never notified the Bank that it was violating any
Township Ordinances by utilizing solely a portion of the Building.

80. The Township’s and the ZHB’s final decisions denying Grace Land’s permits were
pretextual and designed to conceal their true goal of preventing obstructing and/or delaying Grace
Land’s and Daybreak Treatment’s efforts to operate a drug and alcohol_treatment center at the
Property.

81. Due to Defendants’ wrongful acts of discrimination, Grace Land is unable to use
its Property for the purpose for which it was purchased and which it has every right to operate in

the Property. The Property currently stands vacant.

18
5516561v5

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18 Page 20 of 74

82. Daybreak Treatment’s patients have been unable to receive treatment as a result of
Defendants’ discriminatory acts

83. Grace Land and Daybreak Treatment have incurred damages as a result of
Defendants’ discriminatory actions including, without limitation, lost rents lost profits carrying

costs legal expenses and professional consultant expenses and delay damages

COUNT I
Fourteenth Amenc¥ment Violations of Due Process and Equal Protection Clauses

84. Plaintiffs incorporate by reference the foregoing allegations as though fully stated
herein.

85 . This claim isbrought in accordance with 42 U.S.C. §1983.

86. Defendants’ actions precluding the establishment or operation of a drug and/or
alcohol treatment facility at the Property, while permitting other medical facilities in commercially
zoned areas is discriminatory on its face against persons with disabilities a discrete and insular
minority that faces restrictions and limitations and has been subjected to a history of purposeful
unequal treatment

87. Defendants’ refusal to grant Grace Land a permit to establish and operate a drug
and/or alcohol treatment facility is arbitrary, based upon irrational prejudices against7 and
perceptions of, patients with drug and/or alcohol addictive disorders and is not rationally related
to any legitimate government interest lt therefore violates the Due Process and Equal Protection
Clauses of the Fourteenth Amendment to the United States Constitution and has harmed and
continues to harm Plaintiffs and the disabled individuals that they serve.

g 88. Because of Defendants’ discriminatory reaction and behavior, Plaintiffs have
expended time and financial resources and have lost the opportunity to conduct their business and

provide a much-needed service.

19
5516561v5

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18 Page 21 of 74

89. Plaintiffs have suffered economic injury from this violation, including expenses

exceeding approximately $75,000 and estimated lost profits of approximately $1,250,000 per year.

COUNT II
Claims under the Americans With Disabilities Act (“ADA”)

90. Plaintiffs incorporate by reference the foregoing allegations as though fully stated
herein.
91. Daybreak Treatment’s prospective patients are qualified individuals with
disabilities within the meaning of 42 U.S.C. §12101.
92. The Defendant Township is a qualifying public entity Within the meaning of the
ADA. 42 U.S.C. §12131(1)(A) (1999).
93. Section 12132 of the Act constitutes a general prohibition against discrimination
on the basis of disability by public entities:
subject to the provisions of this subchapter, no qualified individual
with a disability shall, by reason of such disability, be excluded from
participation in or be denied the benefits of the services programs

or activities of a public entity, or be subjected to discrimination by
any such entity.

42 U.s.o. §12101(b)(i).

94. Zoning is an activity covered under Title ll of the ADA. In the preamble to the
regulations implementing 42 U.S.C. §12132, the Department of Justice observes that “title 11
applies to anything a public entity does,” 28 C.F.R. pt 35, app. A at 438 (1998), and in the
Technical Assistance l\/Ianual compiled to interpret the Act, expressly uses zoning as an example
of a public entity’s obligation to avoid discrimination

95. Defendants’ actions violate Title ll of the ADA and such actions hanned and

continue to harm Plaintiffs and the persons with disabilities Daybreak Treatment serves

20
5516561v5

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18 Page 22 of 74

96. Because of Defendants’ discriminatory reaction and behavior, Plaintiffs have
expended time and financial resources and have lost the opportunity to conduct their business and
provide a much-needed service q

97. Plaintiffs have suffered economic injury from this violation, including expenses

exceeding approximately $75,000 and estimated lost profits of approximately $1,250,000 per year.

COUNT III
Claims under the Rehabilitation Act

98. Plaintiffs incorporate by reference the foregoing allegations as though fully stated
herein.

99. Congress intended that individuals seeking to overcome their addiction would be
protected by the Rehabilitation Act when seeking access to services benefits and employment
provided by a federally-funded program. The Rehabilitation Act specifically recognizes as
handicapped those individuals with drug-addiction who are “participating in a supervised
rehabilitation program and [are] no longer engaging [in the illegal use of drugs].” 29 U.S.C.
§706(8)(€)(ii)(11). l

100. Section 504 of the Rehabilitation Act prohibits discrimination against persons with
disabilities by any entity that received federal financial assistance: '

no otherwise qualified individual with a disability shall, solely
by reason of her or his disability, be excluded from the participation

in, be denied the benefits of, or be subjected to discrimination under
any program or activity receiving Federal financial assistance

29 U.s.c. §794(3).

101. Upon information and belief, the Township applies for and receives federal

financial assistance

21
5516561v5

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18 Page 23 of 74

102. Because the Rehabilitation Act broadly defines “program or activity” to include
“all of the operations of” a local government receiving federal financial assistance, 29 U.S.C.
§794(b)(l)(A) (1999), zoning,~a normal function of a governmental entity, is a covered activity
within the meaning of the Act.

103. Defendants’ actions violate Section 504 of the Rehabilitation Act and such actions
harmed and continue to harm Plaintiffs and the persons with disabilities Daybreak Treatment
serves

104. Because of Defendants’ discriminatory reaction and behavior, Plaintiffs have
expended time and financial resources and have lost the opportunity to conduct their business and
provide a much-needed service

105. Plaintiffs have suffered economic injury from this violation, including expenses
exceeding approximately $75,000 and estimated lost profits of approximately $1,250,000 per year.

V. REOUESTED RELIEF

Plaintiffs request that this Court award them the following relief:

1. Find and declare the Defendants’ actions and inactions in failing to issue the
occupancy and operation permits for a treatment center at 2104 Bath Road, Bristol, Pennsylvania,
violate the U.S. Constitution and 42 U.S.C. §1983, Title 11 of the Americans with Disabilities Act
and Section 504 of the Rehabilitation Act of 1973.

2. Find and declare the Defendants’ actions and inactions in failing to issue the
building permit to increase parking at 2104 Bath Road, Bristol, Pennsylvania, violate the U.S.
Constitution and 42 U.S.C. §1983, Title 11 of the Americans with Disabilities Act and Section 504

of the Rehabilitation Act of 1973.

22
. 551656iv5

 

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18 Page 24 of 74

3. lssue a permanent injunction enjoining Defendants from continuing to violate the
U.S. Constitution, Title 11 of the American with Disabilities Act and Section 504 of the
Rehabilitation Act of 1973.

4. lssue an injunction requiring Defendants promptly and without delay, to issue
Grace Land an occupancy land operation permit for a drug and alcohol treatment facility at 2104
Bath Rd., Bristol, Pennsylvania

5. lssue an injunction requiring Defendants promptly and without delay, to issue
Grace Land a building permit to increase the parking spaces at 2104 Bath Rd., Bristol,
Pennsylvania

67'. Award Plaintiffs damages for the harm they experienced as a result of Defendants’

discriminatory acts and practices

7. Award Plaintiffs their reasonable attorney fees and costs

8. Award such relief as this Court may deem appropriate

Respectfully submitted,

KAPLIN STEWART MELOFF REITER & STEIN, PC

,,i,;»¢"’"
PAl\/IELA 1\/1. TOBIN, ESQUIRE

Attorneys for Plaintiffs

Grace Land II, LLC and New Freedom Behavioral Health,
LLC, d/b/a Daybreak Treatment Solutions

 
 
 

 

Dated: /v’ "'1 /d;

23
5516561v5

Case 2:18-cv-O5413-.]S Document 1 Filed 12/14/18 Page 25 of '74

EXHIBIT A

Case 2:18-cv-O5413-.]S Document 1 Filed 12/14/18 Page 26 of 74

 

Case 2:18-cv-O5413-.]S Document 1 Filed 12/14/18 Page 27 of 74

EXHIBIT B

10/3_'1/20‘18

_ Case 2:18-1:\/_-05413-.]8w Do_cument,l Fi|eo| 12/14/1_8 Page 28 of 74

Bristol Township Schoo| District has new $1.75 million offer for four closed elementary schools - News - Bucks County Courler Times - L.,.

§U§KS f¢}`t?»,*€l°¥’*

amato aimed

 

Bristol Township Sohoo| District has new $1.75
million offer for four closed elementary schools

......................................

Posted Oct 28, 2017 at 12:50 Al\/l
Updated Oct 28, 2017 at 12:50 AM

The letter of intent from Progressive Living Units &
Systerns of Pennsylvania offers a total of $1 75 million for
the closed john Fitch, Lafayette, Abraharn Lincoln and
George Washington elementary schools

The Bristol Township School District has received a new offer totaling $1.7 5

million for four of its closed elementary schools

ln a letter of intent obtained by this news organization, Progressive Living Units
and Sys_terns of Pennsylvania (PLUS) made the offer for the 175-acre john Fitch
property on Greenbrook Drive; the 209-acre Lafayette property on Fayette
Drive; the 9.9-acre Abraham Lincoln property on Plumtree Place and the 17.6-
acre George Washington property on Crabtree Drive.

PLUS' letter said it plans to develop the properties “for age restricted housing or
for uses related to the business of providing behavioral health services both
residential and non-residential, and including, without limitation, services to
veterans persons suffering from traumatic brain injuries and other handicapped

persons as defined in the Fair Housing Act.”

The offer from PLUS is $800,000 more than previous offers totaling $950,000
for the john Fitch, Lafayette, Lincoln and l\/laple Shade properties

~ District Business l\/lanager joshua Sweigard confirmed the district had received

the letter from PLUS, and said it is the first offer the district has received for
Washington.

http://www.buckscountycourlertlmes.oom/news/Zot71028/bristcl-township-school-distrlot-has-new-175-mll|lon-otfer-for»four-closed-elementary»schools 1/3

 

Case 2:18-cv-O5413-.JS Document 1 Filed 12/14/18 Page 29 of 74
10/31/2018 Bristol Township School District has new $1.75 million offer for four closed elementary schools - News - Bucks County Courler Times - L...

He declined to comment further,'_ saying the school board~will consider the offer

soon.
“We want to find projects suitable for all these properties,” Sweigard said

This news organization was unsuccessful in attempts to reach officials from
PLUS for comment There was no phone number or email address for the firm

included in its letter of intent

An office at the address listed on the firm’s letterhead -- 1288 Vete_rans Highway
in Middletown - had signs for two businesses Chapman Agency, Inc., a real
estate firm, and DayBreak Treatment Solutions. The Chapman part of the
building appeared to be vacant and the door was locked An employee at
DayBreak described the business as a drug and alcohol rehabilitation center, and
declined to comment on whether that business had any connection to PLUS.

But there appears to be a connection On jan. 10, the Falls zoning hearing board
reviewed a request from Progressive Living Units and Systems, of 1288 Veterans
Highway in Middletown, for a zoning variance that would have allowed the

business to build a recovery home on Hillside Lane.

Meeting_ minutes indicate Stacy Hill, identified as vice president of operations for
DayBreak Treatment Solutions, testified that “PLUS has provided group homes
for approximately 30 years.” DayBreak’s website describes the company as
offering detox and rehabilitation services for alcohol and substance abuse

PLUS’ letter to Bristol Township School District asks the school district to
provide documentation on each of the four school sites and opportunities to visit
and inspect eachi If the due diligence goes smoothly, the letter proposes the two
parties eventually enter into an agreement of sale for the properties and proceed

to settlement

The letter does not make individual offers for the four properties and doesn’t
mention whether PLUS Would be willing to buy fewer than all four of them.

The school district has been negotiating sale agreements with two other firms
for three of the school sites and the l\/Iaple Shade property on Prospect Avenue.

http://www.bucksoountycourlertimes.com/news/Zoi 71 028/lor1sto|-township~sohool-district-has-new-t _75-million-offer-for-four-closed-elementa ry-schoo|s 2/3

 

Case 2:18-cv-05413-.]S Do'cument 1 Filed 12/14/18 , Page 30 of 74
10/31/2018 Bristol Township School District has new $1.75 million offer for four closed elementary schools - News - Bucks County Courier Times - L...

Revonah Construction has offered a total of 8770,000 -- $21_0,000 for Fitch,
$350,000 for Lafayette and $210,000 for Lincoln. lnterfaith Housing Visions has
offered 8180,000 for the Maple Shade property on Prospect Avenue. Each
company proposed to build age-restricted housing on the school sites.

Residents who attended a recent school board meeting complained about the low
offers for the schools Sweigard has said some of the reasons the offers aren’t as
high as hoped for are the schools are all located within neighborhoods and not
along main roads the uses are being restricted and the developers are taking on

the expense of demolishing the schools

Solicitor David Truelove challenged the unhappy residents to submit better

proposals; he said the negotiations with Revonah and lnterfaith are not

complete

 

http://www.buckscountycour|ertlmes,corn/news/20171028/bristol-township-school-dlstrlct-has-new-t75-milllon-otfer-for-iour-closed-elementary-sohools 3/3

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 31 of 74

EXHIBIT C

_Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 32 of 74

BnisroL ToWNsH-ir==

DEPARTME;NT err Bjumon\rca, PrANNiNe AND Zc)r~uNe'

 

2501 Bath R'oad . enact PA 19007 1 {215) 785~3630 ‘ Fa>< (215) 788~8541

Certified Mail & Regular ls.t Class Mail
December 28, 2017 '

Grace Land II, LLC
1288 Veterans Highway
Levittown, PA 19056

lRE: 2104 Bath Road, Bristol. PA 1900'7; Application by Daybreak Treatment Solutions / Grace
Land II, LLC for Medical Office “Outpatient treatment of persons With alcohol and drug
addiction disorders” `

Dear Sir/Madam:
This is in response to the zoning determination application cited above.

The Zoning Grdinance identities l\/[edical Office as “Office or clinic for medi_cal, psychological

or dental examination or treatment of persons as outpatients, including laboratories incidental
thereto and chiropractic services, physical therapy, or massage therapy by message therapists

‘ With certifications from the National Certification Board for Therapeutic Massage and Bodyworl<
or other recognized national certification board approved by Council.” \

On September 12,‘ 2017, Grace Land ll, LLC, on behalf of Daybreak Treatment Solutions,
submitted a Zoning Determination Application for this same property indicating an intended use
as a Group Horne'. lt Was determined that the September 12, 2017 application and the intended
use described therein did not meet the requirements for a Group Home under the Township
Zoning Ordinance.

. This most recent Zoning Determination Application, dated December 6, 2017 , Was also filed by
Grace Land 11, LLC, on behalf of Daybreak Treatment Solutions, but this application seeks a
Medical Office Use at this property Giyen that this application is for the same property and

‘ same applicant as the September 12, 2017, 1 Would like to understand the difference in proposed
1 uses and, specifically, the change from inpatient to outpatient facilities As such, lit/ill require

` additional information in order to process this request for zoning determination

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 33 of 74

Before making a determination 1 will need information on the licensing of the practitioners
involved, as well as information on the certification of the gutp_ati_ent treatment methods by a
board or agency authorized by statute to issue such certification Kindly also provide the
proposed hours of operation for the proposed use. Also confirm that there will be no overnight
stays associated with the use.

In addition, the Zoning 01 drnance identifies a specific off~street parking requirement for the
Medical Office use Specif_ically, “[o]ne off~street parking space for every 150 square feet of
gross floor area plus one space for every doctor and full'time employee”. The December _6,
2017 Zoning Detemrination Application did not include any information on the off~street parking
in text 01 plan form - `

Based upon the above, l do notl have enough information from the applicant at this time to make
a determination on the medical office / treatment of outpatients with alcohol and drug addiction
disorders Ther efore 1 am unable to issue a zoning determination at this time Kindly provide
the above~requested information and l will again review the request and respond to the

Application.

Sincerely,

 

Tom Scott, AICP
Building and Planning Director

l CC: Pamela Tobin ““/
Kaplin Stewart Meloof Reiter & Stein, LLC-
'Union Meeting Corporate Center
910 Harvest Dr_ive, PO Box 3037
Blue Bell, PA 19422~0765

§ 205»16

C.

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 34 of 74

ZONING- § 205~'16

(11) B10 Ceme_tery. A burial place or graveyard including *mausoleum, crematory or

(12)

(13)

columbarium.

(a) Minimum lot area:. 10 acres

‘(b) No more than 10% of the lot area, to _a maximum of five acres, may be

devoted to abovcground buildings 'not serving as burial markers or
memorials, such as business and administrative offices, chapels,_ maintenance
facilities and the-like. This restriction includes parking facilities '

(c) No building or structure shall be located within 50 feet of a property line or
street line

(d) One single~family detached dwelling for a full time caretaker shall be
permitted t

Bll Municipal Services. All municipal buildings, structures and uses including,'
but not limited to, recreational facilities playgrounds, parks, governmental offices,

garages for the storage of -tools, equipment and vehicles, municipa]ly sponsored

police and emergency services, and the use of land for the stockpiling of materials

used by the municipality in its municipal functions

B12 Public Park/Public Recreational Facility- Outdoo1 recreational facility, nature
area, playground or park, owned or operated by the local_, county, state, or federal
government

Office,uses.

(1)

(2)

(3)

Cl Office. A room or group of rooms used for conducting the affairs of a business,
profession, or service other than Uses Bl 1, CZ; and D14.

CZ' Medical Office. Office or ‘ clinic for medical, psychological or dental
examination or treatment of persons as outpatients, including laboratories
incidental thereto and chiropractic services,- physical therapy, or massage therapy
by massage therapists with certification from the National Certiflcation Board for 1
Therapeutic Massage_ and Bodywork or other recognized national certification
board approved by Council.

C3 Office Parl<. An office park is a planned development of office and related uses

_ which includes improvements for internal streets, coordinated utilities, landscaping

and buffering.
(a) .Area and dimensional requirements
[1] _ Minimum site area: 10 acres
[2] Minirnum frontage at street line -' :site: 150 feet.
[3] Minimum setback from street lines ~ site: 100 feet
[4] Minimum setback from property lines - site: 75 _feet.

[5] Minimum setback ~ internal streets: 25 feet.

205:39 06.15 - 2005

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 35 of 74

EXHIBIT D

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 36 of 74

Kaplin . Stewart

Attomeys at Law
Pamela M. Tol)in
Direct Dial: (610) 941~2543
Direct Fax: (61()) 684'2041
Email: ptobin@kaplaw.com
www.kaplaw.com
February 2’, 2018

VIA EMAIL AND FIRST CLASS MAIL

Torn Scott

Building and Planning Director
Township of Bristol

2501 Bath Road

Bristol PA 19007~2150

RE: 2104 Bath Road, Bristol PA 19007

Dear l\/ir. Scott:

On behalf of my client, the applicant Grace Land Il,y LL~C {“Grace Land"), l hereby respond to
the questions you posed in your December 28, 201'? letter regarding Grace Land’s application
for Daybreak Treatment Solutions -(“Daybreak”) to operate a medical office for outpatient
treatment of persons With alcohol and drug addiction disorders at the above address (“Mcdical

o.race”).

As you should be aware, we reached an agreement With the Zoning Hearing Board to hold in
abeyance Grace Land’s challenge to the Township’s prior denial of the application to operate a
detoxification facility at the property. Therefore, that application is not currently before you.
Instead, as you are aware, Grace Land’s current application is exclusively to operate a Me'dical
Office. Each of your questions is responded to in the order in which they were raised in your
letter.

A. Licensing

You state in your letter: “Before making a determination _l will need information on the licensing
of the practitioners involved, as well as information on the certification of the outpatient
treatment methods by a board or agency authorized by statute to issue such certificati`on.” The
Zoning Ordinance pertaining to l\/ledical Oftices Which you quoted in your letter and is quoted
in the margin,l solely requires such information as it pertains to massage therapists The

 

' The Zoning Ordinance provides:
C2 l\/ledical Ofl"lce. Office or clinic for mcdical, psychological or dental examination or treatment of

persons as outpatients, including laboratories incidental thereto and chiropractic services, physical

Kaplin Stewart Meloi`f Reitel' & Sfein, l’(,` O[/ice.r in
Union Meeting Corporate Centel' Pennsylvania
910 Harvest Drive, P,O, Box 3037 New Jel'sey
Blue Be\\, PA 19422~07()5 511]990v1
{1|0-7(10-(1000 tel

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 37 of 74

Tom Scott
February 2, 2018
Page 2

 

Township is not authorized, therefore to condition its zoning determination on Daybreak’s state
licensing requirements

Furthermore, as we explained in Grace Land’s challenge to the prior determination, Daybreak
is not able to secure a license to operate the Medical Offices until it has been issued a zoning
permit to operate the l\/ledical Office atthe property Thei'efore, Daybreak cannot provide any
such license until the zoning permit is actually issued ln an attempt to address your question,
once we secure the necessary permit from the Township, Daybreak intends to apply for a license
from the Pennsylvania Dcpaitment of Drug and Alcohol Prograins to conduct an outpatient
facility at the property Thus, Daybreak wiil have to satisfy the Department’s rigorous licensing
requirements before it can operate the Medical Office at the property

B. Hours of Operation

As requested, we hereby confirm that the building shall be used exclusively for treatment of
persons as outpatients with no overnight stays associated with the use.

Although the Zoning Ordinance does not require an operator of a Medical Office to identify the
hours of operation, again in the spirit of cooperation, Daybreak anticipates that it will operate
l\/londay through Friday, 8:00 am to 9:00 pm and .Saturday, 8:00 am to 4:00 pm.

C. Off-Street Parking

Under the ordinance, the Township requires (.l`) one space for each 150 square feet of use and
(2) one space per doctor and full~time employee Zoning Ordinance § 205~120(17).2

As depicted on the enclosed floor plan, Daybreak intends to operate the l\/ledical Office in
approximately 4,407 square feet of space in the building Daybreak anticipates operating the
l\/ledical Office with seven full~time employees and a do’ctor.

Accordingly, under § 205-120(17), Daybreak will require a total of 37 parking spaces (29 + 8).
The property’s parking field contains approximately sixty parking spaces Therefore, Daybreak
has ample off-street parking to satisfy the Township’s off~street parking requirements pertaining
to operation of a Medical Office.

 

therapy, or massage therapy by massage therapists with certification from the National Certificat`ion
Board for Therapeutic Massage and Bodywork or other recognized national certification board approved
by Council.

Zoning Ordinance § 205-16(C)(2).

2 The Zoning Ordinance provides:
Use C2 Medical Ofiice: one oi'i'»street parking space for everyone 150 square feet of gross floor area,

plus one space for every doctor and full-time employee
Zoning Ordinance § 205-120(17).

5lll990vl

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18 Page 38 of 74

Tom Scott
February 2, 2018

Page 3

 

D. Conclusion

As we have answered all of your questions, we trust that the`Township will issue the requested
zoning determination in the very near future If, however, you have any further questions, We
suggest that we meet to discuss them at your earliest convenience

Thank you for your time and consideration of this application

Very truly yours,

w\»

t t f?
v ira .. ri§§,,. ,e"""~ ‘ »»e‘:sr"’“js’““““
’ Pamela M. Tobin

  
 

PMT:pj h
Enclosure

51l1990vl

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18 Page 39 of 74

Zdl_a COO..E OZMFW_XM

 

 

woomvd& r.n“ImZ>>GP m©._.m…~mm iG<Om I.u.,<m dog

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18 Page 40 of 74

EXHIBIT E

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18 Page 41 of 74

Kaplin .Sl;ewart~

' A£torneys at tate
Pamela M. Tol)in
Direct Dial: (610) 94l'2543
Direct Fax: (610) 684~2041
Email: ptobin@kaplaw,com
www.kaplaw.com
Fehruary 23, 2018

VIA .E»-MA¥L AND FEI)ERAL EXPR.ESS

Torn Scott

Building and Planning Director
Township of Bristol

2501 Bath Road

Bristol PA 19007~2150

RE: fn rex Grace Land II, LLC Zoning Determination Application

Dear Mr.,Scott:

This will follow up on Grace Land’s December 6, 2017 application to operate outpatient medical
ot`fices at the~property located at 2104 Bath Road in Bristol Township As the property is zoned
eommereial, this use is by~right under the zoning ordinance and the permit therefore should have
been issued

By letter entailed and mailed to you on February 2, 2018, we fully responded to the questions
that you posed in your December 28, 2017 letter regarding the application ln our letter, We
requested that the permit be granted without further delay~, explaining that the operator,
Daybreak Treatment Solutions, cannot obtain the necessary licensure from the Pennsylvania
Department of Drug and Alcohol P.rograms to conduct an outpatient treatment facility at the
property until the Township issues the requested permit Hence, by delaying issuance of the
permit, the Township is preventing Daybreak from obtaining the necessary licensure

l understand that the tire marshal recently conducted an inspection of the property, albeit
unannounced, confirming that the property passed inspection Given that clearance our earlier
response to your questions, and the by~right use of the property for outpatient treatment services,
the Township has no justification to further delay approval of Grace Land’s application

As we offered many times beforc, we are willing to meet to discuss any further questions that
you might have as long as the meeting is promptly scheduled At a minimum, we request that
you call to discuss the status of the application including any hold up that exists

Knplin Stewart Mcloff Reiter & Stcin, PC O/}ice.s in
l.lnion Meeling Corporate Ccmer Pennsylvania
910 l~larvest Drive, P.O, Box 3037 New ilersey

Bluc B'ell, PA l9422-0765 5192083Vl

/`lf\ ’)lJ\ /`D{\{\ vol

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 42 of 74

Tom Scott
Pebruary 23, 2018

Page 2

 

l look forward~to hearing from you.

Very truly yours,

// esa se t sss»iswwé?sss

¢mW</ww$’°"*

Pamela M. Tobin

Pl\/IT':pj h

5192083vl

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 43 of 74

EXHIBIT F

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 44 of 74

BRiSTOL ToWNst-nP

DEPARTMENT OF‘ BU!L{)!NG, PLANN}NG AND ZONING

 

2501 Bath Road ‘ Bristo¥, PA '190{}?’ ‘ {215) 785~3680 ~ Fax {215} 788~8541
February 28, 2018

omnith Ma;i st negate 155 mass titan

Pamela l\/_t. ltobin

Kaplin Stewart Meio'i`t` Reiter & Stein, PC~
Union `Meeting Corporate Centcr

910 llai'»vest Drive, 130 Bo.x 3037

`Bl.ue_- Bell,, iPA l §422~0765

- ,RE:' 2104 Bath Road, Bristolt PA lQGQ?;_Aoolicatioii by Daybreak Treatment Solutions/
Grace Land II, LLC for Medical Ofiiee “()ntpatient treatment of persons with alcohol and
drug addietion disorders”

Dear l\/is. Tobin:
This is in response to yourletter of Pebruary 2', 201-3, as to the above-referenced appliieatir_md

ln your letter, you state that the proposed medical office for outpatient treatment Will` not lie able
to acquire a license to operate the medical office until Bristol Township issues a zoning permitl
However, in your letter, you confirm that the proposed medical oiii ce Will have “.. ..se‘ven full
time employees and a doctor.” yPlease provide the licensing information for the doctor(s)
proposed to be on staff at the facility as the medical otii¢::e use will involve licensed
practitioners

Your letter~also states the applicant will operate a medical office in 4,407 sfo.t` the boilding;
however, the building lies a floor area of l0,524 sf. Please advise as to the proposed use for the
remainder of thebuilding, as that will factor into whether there is sufficient parking on site to~
acconnnodate both the medical office use and the proposed use for the remainder et the building

Bas`ed upon the above, We do not have enough information to make an informed zoning decision
on the application

Please forward the needed licensing use and parking information to the Township

Thanl< you for your attention to this important matter,

1

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 45 of 74

  

Tom Scott, AICP
qulding and Plazming Director

CC: Twp Manager
Twp Solicit.or
File

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 46 of 74

EXHIBIT G

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 47 of 74

Kaplin Stewar't

A$tcmsys as saw
Pamela M. Tobin
Direct Dial: (610) 941~2_543
Direct Fax: (610) 684~2041
Email: p'tobin@l<aplaw.ccm
www.kaplaw'.com
March 2,'2018

VIA EMAIL AND FEDERAL EXPRESS

'l`cm Scott

Director cf Building, Planning and Zoning
Township cf Bristol

2501 Bath Road

Bristol PA 19007-215()

Rl€: 2104 Bath Road, Bristol PA 19'007; Application by Daybreak Treatment
Solutions/'Grace Land lI, LLC for Medical Office “Outpaticnt treatment of

persons with alcohol and drug addiction disorders”
user Mr. score

 

- This-'will respond to your February 28, 2018 letter requesting additional informationregarding
- the above December 6,`2017 application to use the property located at 2104 Bath Road in Bristol
Township as out-patient medical offices

As you kuow, our application has been pending before the Township for over two months
Although the Township does not dispute that this property is zoned commercial and that cut»
patient medical offices is a by right use, the Township has declined to grant the December 6,
ZGl 7 application, requesting each time new information c)n a piecemeal basis

This time you asked us to supply: (1) the license for the physician who will work at the medical
offices and (2) the plan for using the space in the building not occupied by cut-patient medical
offices Although neither request is critical for determining the applicaticn, below is our
response in the hopes 01'" obtaining a determination Without further delay

First, regarding your request for the physician’s licensc, again the Zoning Ordinance pertaining
to Medical Officcs (agaiu quoted in the margin,') solely requires such information as it pertains

 

’ The Zoning Ordinance provides:
C2 Mcdical Office Office cr clinic for mcdical, psychological or. dental examination or treatment of
persons as outpatients, including laboratories incidental thereto and chiropractic scrvices, physical
therapy, or massage therapy by message therapists With certification from the National Certification
Board for Therapcutic Massage and Bodyworl< cr other recognized national certification board approved

by Council.
Kaplin Stcwz\rt Me|off Rciler & Stcin, PC O_Ulce.r in
Union Mecting Corporat`c Center Pennsylvania

910 Harvesl Drivc, P.O. B<)x 3037 New Jcrscy
Blue Bell, PA 19422-0765 5207216Vl
/\ \ n:)r‘n.mn() ml

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 48 of 74

Tom Scott
l\/Iarch 2, 2018
Page 2

 

to massage therapists'. The Township is not authorized therefore, to condition its zoning
determination on state licensing requirements as we pointed out in our earlier letter.
Nonetheless, in an effort to obtain a determination without further delay, enclosed is a copy of
Dr. Chaefsl<y’s license issued by the Pennsylvania Bu.reau of Professional and Occupational

Ai`fairs.

Regarding your second request, my client does not currently have plans to use the remaining
space in the building not intended for medical offices per the submitted floor plan. Ac'cordi.ngly,
we submitted a floor plan showing the space that we intend to use solely for medical offices and
we did not submit an application to use the property for any other purpose.. Ii` and when my
client decides to use the remaining space in the building, we will take the necessary steps to
obtain approval as required under the Zoning Grdinanoe.

l trust that the above fully responds to your two latest questions regarding the December 6, 20l 7
appiieation for zoning determination

Bas`ed on the limited nature of these latest requests, l understand that the Township agrees that
our application to use the building for out-patient medical offices satisfies the Township’s
parking and other zoning requirements We respectfully request therefore that the Township
issue its determination within the next fourteen days, z'.e.,. by vI\r§areh 14, 2018;

If` we do not receive the ‘l`ownship’s determination by that deadline we reserve all rights to take
the necessary actions to obtain our client’s rightful zoning determination

ln`the interim, l am available if you or your counsel have any further questions

Very truly yours,

 

e;:‘?“`"‘””l § a M a .
/Pam@ia M. robin
PMT:pjh
Enclosure
ccc Kimberly A. Freiinutli, Esquire (w/Enclosure, via Email and First Class l\/Iail)

 

Zoning Ordinance § 205~16(€)(2).

52072 16vl

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 49 of 74

C§;zzm§nw§sith §§ Pmn§y§v§§zi§

v . _ Depm:
§§§§‘§§u §§ Pru£

_;Li¢ea;se Ty;§§

§§m§i§§§ §’hys§cian §m§ §§;rg;a-on

?§§ §§§§§;.§§ §QA§) cease N§_njbw
f §§§`-§§ §§§.§ §§ wm

 

.~

dommissinn@r of Prc)fcss!onn¥ and Gmm:i§z:irm! .~k trains

 

 

Case 2:18-cV-05413-.]S Documeht 1 Filed 12/14/18 Page 50 of 74

EXHIBIT H

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 51 of 74

 

DE:PARTME;N“F G§“ BHXLBLNG_, P`L§MN;`NGAND IQN:NG

 

;z`§<}z seth was ' §§§m,z;§§ §§Q€)§ .- mszz §§5¢35§€}- Fa><. (215)'.7;3§»3541

April 1-0, 20§8

§§rtified Mai§ & Regu!ar I“ Class M`:a§§
Pamela M. 'I`o§)irx

Kaplin St§w§x~t Me§o§`§° Re:iter &, Stein, §’C,
Uni<m Meeting C<)rporaie Cemer

918 Barve$t Dr£ve, P{`§ Box 303?

the Bel}, PA 1§422~0’?6,5_

R§?.: l 2104 Bath R_oad. Bristol. §§A 1980?; Az)z:)§i,c§€ic)n §)V Daybreak Tre~afmem Soiutions /'
Grace Land §§ LLC §)'r Me:iim§ Oi`§§'c§ “On§)at§§mt treatment of§ez‘s<)zzs with aie<)!§c)l and
gimg ac§<§iction d;z§gr;§§ra”

Dear MS. Tobin:
This concerns the above refere§ced ma¥fer. `

Yc)u aimed in your §etter of 3!2!§ 3 f§m§ fha appi,icant wi§§=opcrate a medica§ ofi§c€ in §,§{)7 sfc)f
the bui§ding §oca;ed at me above prc)pcrty; but that there ariz no 'piazzs cunentiy for the use of the
remainder of the builc¥ing. §§st open zv§iia§)§e public recar-ds, the wm buiiding has a 'Hoor
area of §0\,524 §§ No zoning §pprova¥ has been issued by Bristo§ T»:)Wnship‘ anthczrizing 3 split
or separate use cf a ;)mtion of a building whieh has not grev;ious§y been ai!,m:me<i for separa£e
usm As a resu}§, the '}“mw§hip bass assumed ibt pmpes§s Qf'this dctf:mx§n§t_iozz thai the entire
building is pmpose<i 20 be uiifized for medica§ of§§ces;

The QYY~sfreet parking inf€>`rmaiion you submitted addresses x:m§y Z§ze 4,40? s§` §§ the building and
does no§ address parking §01" the rest §§ the bui§ding, By our §a§cuiati;<ms for §f§~sire§i parking
as required by the Zoning {}z'»:iinax§ce for § medica§ of§§ce us§} 332 5'7 existing off§s£:reet parking
spaces are not suffi¢iem to meet the requirec§ sigmacm fm a medica§ {;§`ficc use for the entire
hui¥ding.

"‘.()ne: z)i`§istx“cei parking S;mce for every 150 square feet of gross ik)»:)r area, pizza mm S;)ace for
every <§<;zmor and fuii time empleyce."; {§2{}5-§29 (l‘?} 0§‘£§1€: sewing or;§i:zarz.ce}. The 10,524 si`:`

Case 2:18-cV-O5413-.]S Document 1 Filed 12/14/18 Page 52 of 74

building wou§é require 71 spaces, plus one space for each doctor m esther ful!§tim§ employee
proposed as part of the medicai cff§ce usa Using the 8 fail~timc mnp§oyees noted in your leiter
of 212/1 8, the medical office uaw at the pmperf'y Wezik§ require a iata} 0§"79 ofilst:r§et parking
spaces.

Based upon the sed¢)<:vsz»‘.zz ihs zoning ap;)§icat.ioxz fm m§d_ic§i offices €<)r cmipatie§zt trea§ment vc:»f
persons with a§cohol and drug addictien di§€zr<§§r§ §§ the above_z'efer§nced pr§pc:rty is denied,

Thank you for your attention to this impth ma£i:er._

Sincercly,

  
   

/‘»' 7 »§#*':13§_"'1" "WNMW
" ;"i;§;)m' S_’Cott,AICP ` y
Bui§dmg and Pianning Director

CC: Twp Managcr
Twp So§icit<:>r
File

`Case 2:18-cV-O5413-.]S Document 1 Filed 12/14/18 Page 53 of 74

EXHIBIT 1

Case 2:18-cV-O5413-.]S Document 1 Filed 12/14/18 Page 54 of 74

BR§STOL TOWNSH§P

Zoning Hearing Board

 

 

2501 Bath gm - Brisml, PA. 19007'- (215) 735-3630 ~ Fax ('215) 788~3541

June 28, 2018

V`ia First C¥§s$ M§il & Emaii

 

_P§obin £<a rawch »` Kfreimuth@foxrothschild.com
_Pamefa .M, Tobi.n, Esquire Kimberly Freimuth, F’artner
Kap!in Stew_art Meioff `Reiter & Stei'n' P'.C. Fc)x Rothschifd LLP

Uhion 'Meetmg Corporate Center S`tone Man.or Corporate Center
910 H'arve$t` D`rive v 2700 Ke¥ly Road, Suite BOE}
P.O. :Box 3037 ' Warrington, P.A '¥8976

B!ue Bell, PA ‘§9422

RE: Grace Land ¥i, LLC »- 2494 Bath Road, Bristol PA '1'9007
Ap§§al 13§1.59 (fonn§uy ases‘_a?~) 1
May 14, 3048 Bristol Township Zoning He'ar`ing

Bear' Ms. chin and N§s. `Freim'uih:
Purs~uarzt to my correspondence to you dated May 15, 2018 regarding the above

captioned matter please find`enci::).sed' the Opinion of the Bristol Township Zoning Board
Hearing Board. '

  
      

v '_ . FE~DERMAN, ESQ._
Bristol Township So|icitor

KDF{mm\/
Enclosur_e b
Cc: Tom .Scott, Director of Building, Planning and Zoning

Case 2:18-cV-05413-.]S Document~ 1 ~Filed 12/14/181 Page 55 of 74

BEFQRE THE ZONlNG HEAR`lNG BGARD' OF BR¥STOL TOWNSHIP-

|N RE: GRACE LAND ll, LLC
TAX PARCEL NO. 05302§-09'2

SUBJECT PROPE'RT`Y~ 2104'8311`11 'Road, Bristol PA 19007

APPL|CATlON NO. 180637 filled on or about ivlercln. ~1,6, 2018) end
181159 .(iiled on cr about April 30, 20118)‘.

Appeai for el Zoning Deterrnination from the decision of tile Bristol Township
Zoning Olncer.

FiNDlNGS OF .FAST AN_D BONCLU_S_|DNS`!N SUPPORT OF THE DECISIGN OF THE
BR|STOL TOWNSH|P ZQNING HEAR!NG B'OAR~D

l. Procedural Hietcry

The Appilcent le GRACE. LAND ll, LLC »(“Applicant") the .Owner of Reco_rd of the
property subject to tlnie application located et 2104 Bath Road,. Bristol PA, 13007 and
further identified as ’l"e)'< Percei No. 05»£}23¢8`92.

3y vvay or background the progeny wee previouel y owned by _e related party to
the Applicent inspire Federel Credit Union {"lneoire’-') The property wee originally zoned
es R~l residential end de el result of enactment of Qrdinenee 2316-1112 the tex perceiwee
reclassified from what lives its current R~‘i residential use to C- Comrnerclel Suloe'equent
to tile re zoning of the property lt was then purchased by the Applicenl Wlii1e the
vagreement of sale between inspire and the Appllcent Wae executory tire April icent filed
a the original Zoning Deterrninetion Application (“Z£}A~") dated September 12 2017.
The original ZDA and was denied by Boilding and 131 anm ing Director or Bristol Township
("Zoning Otdcer") for reasons cited in his October ii 2017 The Zoning Oriicer_
determined that the Bristol Township Zoning Ordinance 2016~3 as ernended, Set forth
the parameters for a "Group l~lome" use it is clear the Zoning Oriicer construed the
application as being one which required meeting the requirements of Ordinance 2016-31.
The Zoning Officer’s denial of tne.ZDA resulted in the filing of Appeel N~o. 1729?‘0 to the
Bristol Township Zoning Hearing Board ("ZHB") dated Dctober 24, 2817, The basis for
the Appeel to the Zl~iB was a substantive validity challenge to seek permission to
operate a detoxification center at the property.. For reasons unrelated to the substance
of the present Appeal, a request fora continuance Was made by the Appllcant and that
request visas denied However, in an effort to work out the matter amicably, the ZHB
agreed to hold Appeal No. 172970 in abeyance so that the Applicent could ultimately
nave e hearing on the Appeal to operate a detoxification center in the initial
application it Wae contemplated that the Applicent Would utilize the entire building
consisting of 10,524 square feet for its detoxinoaiion center Appeal No. 172970, which

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 56 of 74

as mentioned above is being held in abeyance is presently scheduled to be heard by
the Zl-lB in it hearings»scheduled for duly 2018

VVhile Appeel No 172970 was being held in abeyance the Applioent filed a
different ZDA dated December 6 2Gt7 requesting a determination for only a partial use
of the building, utilizing only 4407 square feet for medical offices This ZDA resulted in
two (2) Appeale to the ZHB: Appeal application i\lo. 180667_, that Wae filed on or about
l\/larch 16, 2018 the other Wae Appeal No 181459 filed on or about April 30, 2018
lnitially, in Appeal_ l\io 180667, the Applicant took the position that the ZDA dated
December 6 2017 requeeting the partial use of the building for outpatient medical
offices had been deemed to be denied since the Applicant made a determination that
the Zoning Olnoer Was deliberately delaying a decision by making inquiries that were, in
the Applicant's opinion, superfluous to the ZDA. As a result of additional
communications between the Zoning Otticer end the Applioent’e counsel Wnich
included providing answers to the Zoning Otiioer’s inquiriee, the Zoning Officer in a letter
dated April ‘lG, 2018, issued a denial of the ZDA dated December 6`, 2017, request for
the outpatient medical offices The first Appeel No. 13066“1?',_ for the partial dee of the
building Wae essentially deemed moot since the Zoning Oidcer issued e denial of the
December 6', 20"-17, ZDA and therefore tide denial Was actual not a “deemed ~denial"_. The
Seoond Appeal No. tdi 189 wee heard on lilley 14, 2018, at Which point the ZHB denied
the Appeal. Thie opinion does not address the Appeal N~o. “l'?2970 to the ZHB dated
October"?¢l, 201?". The original appeal ,Nor i?'ZQ’fO to the ZHB was on l.tl~ie basis of e
eubetentiv.e validity challenge le seek permission ta operate a detoxification center at
the property With overnight eleye “l.“he lilley 14 2618 hearing solely addressed the
issues raieed with respect te the denial et the 2DA for use of partial for a portion of the
building for outpatient medical offices

Following tire appropriate proof of notice to adjoining property owners of the
-heering, the hearing Wee held on l\]iay tit 20'i8, before the Bristol Township Zoning
Hearing Board The Applicant provided proof of notice to all required property owners
Following the presentation of evidence by the Applioent the Applicant was questioned
by the Board Nomero'us members of the public also provided testimony and they Were
uniformly against the granting of the Appeel in favor of the Applicant At the closing of
the hearing a motion to deny the Appeal was proposed and voted upon by the ZBA 111 a l
vote of three {3) to none (G) 1 1

ll. Findings of Fact

The Zoning ;He.aring Board of Bristol Township makes the following Findinge of
Fact end relies upon the same in rendering its decision:

` l. The Applicant is GRACE LAND ll LLC the Owner of Record of the property
subject to this application located at 2401 Bath Road Bristol PA 19007 tax map
parcel # 05~029~992

2. The subject property is zoned C~Comrnercial.

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 57 of 74

3. The Applicant presented evidence that it provided proof of notice to the adjoining
property owners

4. The property encompasses approximately 1.7 +!- acres in Bristol Tcwnship,

5. The property includes one (’i) 1111-subdivided building Which‘ is approximately
10,524 square feet

6. The Applicent nee eppiiecl to divide the use ct the property by segregating
approximately 4,407 SF of the building for tire use es outpatient medical offices
use

7. The hearing transcript consisting cf testimony from page 27 cf tire hearing
transcript to page t631s hereby incorporated by reference ,

3, The Applicent presented its binder consisting et ~ii tabs ss provided for in tire
App'iicent‘s index in the front of the binder (‘*Applicents Evidence Binder"),.

9.. Fcilewing the cicse cf the Appiiceni’s evidence the public wes given en
opportunity tc speak for er against the Application.

10 there Wes siren_g objection tc the application by the pubic es is evidenced in the
record of the neer`ing transcript

tt.The' objections raised by the pubiic concerned the type ot medical activity that
chid ensue en fine property it the Appeei were granted end tire ie-ceti.en of tire
teciiity in the Township

12. The Applice"nt fe§ieci to address the use ct the remaining 6,'117 severe feet ((i.e..
10,524~(4,¢¥9?) z 6,'¥17)_) in the building

13. Applicant through its Appeei ie seeking te separate the minority portion cf the
building for outpatient rwerciiceil since use.

i4 The Applicent Wculd not disclose their intended use for the beience cf the
square footage 111 the buiiding tc tire Zoning Orticer er the ZHB

15 The Appiicent‘s testimony that the Appiicent had no present intended use for the
remaining space in the buiiding is not credible given the testimony cf its
witnesses end its pending Appeei Nc 172970 on the substantive veiidity
challenge end other testimony adduced et the hearing (Fcr example see hearing
transcript for testimony cf Stacy Hiil ~~ ‘1./i1:e7 Presicient, in charge of operations
pages 37,45, 59»60).

lli.

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 58 of 74

16. The Zoning Officer .ceulcl not determine what the balance of the space Would be
used for endr'lhereiore could not determine whether or not there Would be
surlicieni parking spaces to accommodate occupancy of the rest of the building

17. The Applicanf provided ieeiimony»on the activity that Woulcl occur on the
property end that such use Woulcl not involve overnight stays end vv'v<)ulcl operate
as en culpet}ie'nt medical iacilily_.

18. Neiiher the Appeal No. 18066_7' or 181159 list the zoning classification in
paragraph 13 of either Appeel to the ZBA.

Coeclusioris

1. The Applicen't presented evidence that it provided proof of notice to the ecl;oining
property owners end euch notice Was found to meet the requirements of 'ihe
notice of Seclien 205~1'89 A. of the Zoning Ordinance Whieh address the hence
requirements of the ZHB,

2'. The ,Appliceei’s basis for the Appeel is Sec;iic>n 205»“¥88 of the Zoning Ordinance
which addresses Appeaie from decision of Zoning 'Ofiic:.er.

3. The Appiieent‘s Appeel is net based on Section 205-1 QO of the Zoning Grdinence
which addresses Cheil'engee to Veliclity.

4. The hearing irenseript' consisting of testimony from page 27 of the hearing
transcript to page 1§3 le hereby incorporated by reference end entered into
evidence end has been given lie due evidentiary weight

v 5. The Appiieent’e Evicience Bincier is accepted into evidence end has been given

its due evidentiary weight

6. The property is zoned C~Cornrnerciel With such zoning designation does allows
for en outpatient medical office use pursuant to Sectien 205~36 end 205~160(2)
of the Zoning Grciinanee. '

7. The Zoning Ofiieer rightfully denied the ZDA which because in substance the
application coneiilutecl e request for a Land Development pursuant to Section
177-10 A end therefore requires the approval of Township Courrcil pursuant to
S.ecti~c>n 205~170 B~ dealing With the powers of a Zoning Ofli.cer and Secl:ion 177-
11 A end B,

~8. Follewing the close cf the Appliceni’e evidence the public Wes given an

opportunity to speak for or against the Application but such testimony had no
bearing on the legal issues involved in the Appeel.

9. The Zoning Officer could not determine What ihe balance of the space would be
used for end therefore could not determine whether or not there Would be

ll

-Case 2:18-cV-05413-.]S ~ Document 1 Filed 12/14/18 Page 59 of 74

eufficient parking spaces to accommodate occupancy of the rest of the building
pursuant to 205 120A~'17 of the Zoning Ordinance Which requires one off street
parking space for every 150 Square feet and thus the parking as currently
configuer Wou¥d be 19 spaces short for the entire building if the bu§fding Were
used for medium 0ff1ces

'10. The Appea'! (both `180»667 end 1811_59) were technicaliy defective in as much as
neither Appea¥ Set for the zoning classification in paragraph 13 cf the Appeal 'to
the ZBA farm and therefore did not satisfy the requirements of Section 25~188 1.

11.The, ZBA has conciuded‘th_at fha Applicant has not met its burden ic be granted
the right to Separate the buiiding into two (2) demised epaces notwithstanding the
proposed use is allowed of right

12.'The App¥'icant requested no other relief-and none Wae granted

THE REMAIN{)ER OF TH}S PAGE 13 iNTENTlGNALLY~BLANK

CaSe 2:18-cV-05413-.]S »Document 1 Filed 12/14/18 Page 60 of 74

Date_: June 27, 2018

BY THE BOARD:

<>,r\/\<~\~Q_,

‘@Ha‘m"a" -~"‘<?‘"""00001:~:0 774<104 /wJ

 

200 ///…
vice chairman ;00,,11,¢.,&; 05 1401,1,0~¢,1;/1

110

 

Sec any

 
 

11 LW

Mejmber§qé» gagwa

0//1/

Member

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 61 of 74

EXHIBIT J

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 62 of 74
/\ § -/,...._'

 

' ~ 33333 T<*'WMSH:P

§§3:331333’3*:313§;333‘ 333 :333.333.,3:;;333\33:32 WLAMMNQ 31sz §§3:3333333:3

 

3333 3333 331-3331 331333313, 33 333333 `3;33:33 335-3333 ~ 333 3333_3 3333~333133

333;1:3 3333

§3333§§§333§ `3?3§333§ 313 313 3 33§333 § "`"' {11`131"3 §1§33.§§
‘3?°§333;33 §§3333333§

f§?333333 §§-;333_3333 §§333§§33 3333;3§13§3,33;:333333

§§ § §§3;33313 §§`333 313333*§

83§§3§33§3333333 123 §Sf,§§. §§

ZZZZ.; 2;33§¢§ 3331.3§3§§333333 §33‘1`13331;3§ 933 1333;33§3?; 333333§3.§3;33§ 333 §33 321 ' ' ;.,: _: , _
€§333~3 §.;33333:§ 313 131 iii 3333 33§.33333333§. 3*;33‘:§§333”*"§3;".}3.133133§-"3v 3333- 33;3,33~3”;33,3§3;33: ;; ;,: ’

 
    

§§3333 §\¥3`3, 3133333333:§:

"§"§'3§33 113331‘;1:3`3333 1133 33§3333-133 333&3333333:331§ 131333'33:<31

1333 Aw§§ 1133 Z€§'§.§§ 3333 3333:33§31333 33 33331§33_3; 3333333333§3 ' '° 333 33333§§3333333;333 333§3§3 33 3333:§§3;§§33;3, 33333333"3.
31;333§§3:33§§11333333§333§333¢§3 3333 335/133 333 33333333_33:3§_3333_333 §3'33333- 13§31333133333.1 33333§ 3333333<33§30 §§_3.3:3
33333§§3:333§3:3:33333133§ 33§3: 33333 333 3333~3' “§33»§333§§§§1 33331333;;§333§3333333 §333§§33§ §~3333'1:33§33§_3333 1233 3333§§§;§333333§
33333§:§3333 3331333.3"

 

   

   

§333; 33333§3333 <§3:§3:3333§333:3.§§1333 §33 1333 3333 3333 33:-§?333<333;3:3_§ 3§33,3333.

333 ;3`3333 333:3;11 §:3'3<3'33', 33 333-333333;113 3313§¥}," repre.sczzzing `{}33;_3!§33333}3 ¢§‘33:33§3313333 §§3.3§333§€§33333 § €§3333.:3: §,33:131§ §§
§31:`3:3 333§3331§3§331 3.13'€. 3.33231:.1'31313333: 33331§33;3 11313;3-333'3i:3:3151333.3131;3§§<:33£§1:333, §§333§: 333333§§33333`§3333 §331.;; §)13:33.1§¢333§<33§ '
33333;§ 33 33€333’ 1313 33;3;_33:-33§ 333 §§ch 33'333§3333 §333133§3333 §31:¢333§ , '

 

 

 

 

 

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 63 of 74

"‘\

//'.\ `/

§!13111 §.111_£§1§111§;; 33133331§§ 13;3;3§§33331§3:311 1:13131111§. §311 11;1;311331:3§ 311 §§11'3 3113:1313331131§ 11131‘§. 13133113§§_§31§_331; §33331§

1§33’113113331313133 311 3313§§131:~1§ 113 3111 §§3<§_1131§ °`§‘3311111§1§;1 §§11§11§§33§31§1:131 13311§ §31_11§ §§1:113§33;1331111§ §1313§§3313111:.1‘

§§ 3§3~313;§
33.3:3`3111"111§ 1§31: 1333;`3§11:<31§1:):3 331313133§33§:1 33313 §§331£§ 1333 iming 113§'11333131§ 13£3§3 3§1;333 §1331133d

§"§11313§; 311313 1233 31113_3'111§12131§1333 113 3§1§3; §.133;311311333¥ 133333333'.§

§§'§331:1331:§3;

 

, _. ' -§/&: nw '.
§§;333 331133.., 33§£1,§*
§§11§§3§§3133 3133§ §§§333133§333; §§3§33313§1:11

§:§,`?:: §ij §3§1'13333333:3'
"§`33333 313§.§3::§1133'
§1`§§13

 

 

§ §1§§1\§§} §}§`£.'"3§§;§ §"§§*§3 ----- 3*131§‘ 13§ §§11'3- §`13§§1331§_331, 1131\33§31.3.
31 §§.113 311131311113111313 113 331111 311 331331, f 1111 §13131, 3131¢31. 113 33313§3 11§ §13311§ §§33 ,1313

     

§§ ’§. 333§11§_§ 33§§333 1)§ §:§m§_

 

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 64 of 74

EXHIBIT K

Case 2:18-cv-05413-JS Document 1 Filed 12/14/18 Page 65 of 74

5/12/2018 inspire Federal Credit Union Ce|ebraies Opening of New Headquarlers - LevitiownNow.com

I-'irérArmcK

K"QR £"‘G'NGFZF`$‘§$

 

 

LEV|TTQWN §§§§§§§: §§§§§§:r§§§§i: §§§§§§3 §§si:§§z§§o§r§x §:§S§§§>r>o§§§§§§§§§i§‘§§§§
..A..'.`..?..........W-€£..”.!.......__ §§ §§§§§§§§§§:§)§§i§§:r §z§;

 

    
   
 
   

» Immed§die App§§§§§i§§§e§n§§ £§vcxiioi)ie
l “"§§"§i§§ €§§r‘§§- §eg§i works diiig§m§§y§§:§ handie§ your ease with
care and §he§r §§§ o§§§ ' §§§§:§r§ai staff §§ airways mandateer ’
y§§§§§§§ ss§sta§§¢;ef* w §§ !.

  
 
  
  
  

§";)Iii§§§'§s §§§ L§§\§§i§owr§ iv §}o§)i § mm

 

 

3 Noln'terést Flnancing To Qualiiied Buyers
(215) 943*?100

` wm wm ama medina mm a mm umw ma
` ;_HiondersAppiianoe,com .

 

B LO N D E R ’S
DiSCQ_UNT APPL|ANC_S, CENTER
sas"/ versions Hwy, '§.`§mm£wn

   

 

inspire Federa| Credit Union `Ce|elorates Opening of l\le\/\/
vlieeiolc:iporters

Sponsored Post August 31, 2017

    

‘ Sl§§w§ 6 . Qh.r am
..W___, . . . .

 

lr§pir§f§d@r§i QLo_dit Union has completed the renovation of irs new corporate headquarters Tho 20 000- -sqoare fooi building Whioh

Was purchased in .ionuary, 2017, has been overhauiod to create a State~of~ihe~:§ri iaoiiiiy for the iosiwgrowing credit union

The throo~Story bnilding, which is inserted at 3 l“-“rionds Lano, i\iowiown, PA (corner of Friends Land and Yardi§§y~i\lowiown Road) Wi|i
house the credit union’$ executive Stai°f, member relationship canton rn§§ri<oiing;s training
loan department and all other pack o‘iiice iunciions. .L\<:lditionollyz pari of the first~iloor waco
has boon allocz§iod to a now retail branch, providing Cornpotiiivo products and Sorvioos to

i\ievvtown and ourrounding marl<ois.

inspiros ronovoiions have turned a building, built in the 1980’3 into a niodorn, high~toch
and “`inspiring” Wori<placo for Staff. The building has been renovated with open Workspaces
for employers <:olle§‘oor§;irion and reinforces in§;piros brand through the building using boid and bright ooiors tied into iho oorporoto iogo.

 

"l`ho intorior of our headquarters Will create an atmosphere of high energy and motivation providing our amici o positive vvoik

ronrnent, said jim lvierriil Pr§lsidont/CEO of inspire “\/\/e Wantod the Spane to reflect our brand and tie in the culture or die
\ .
organization Wo novo Wori<od so hard in dovoioping over the past few years,"

. . . . . .' . . . §.§.~.<.§§ §;:,~§ ":;; ;~
Additionaliy, according to i\/lernll, Gur organizalion lo extremely exerted to enter the Newtown rnarkoi. We heliov§ “ §`~’ ’ ""’ § "?§

 

oervice, pricing and Sirong relationship culture irs a great ill for Novviown and Wo can"i Wait to get busy earning the banking

 

Lu._ .m . . .:.»-...,_,_ -... _ _ ._, mn.¢-nrmm»i /:...…:..A :,`,J,`..,.\ ~.,`,4:+ .w\:,\.». -.lr`k»~»-+A§~. nnnn;rm_r\¢m_h¢arimia»~ior::/ 1/,'1

Case 2:18-cv-05413-.]S Document 1 Filed 12/14/18` Page 66 of 74

5/12/2018 inspire Federal Credit Union Ce|ebrates Opening of New Headquarlers ~ LevitlownNow.com

relationships of the individuals end l:)ueineesee in this merl<et."

“The major catalyst for the move is the root that inspire has experienced unprecedented
growth under the leadership or dim l\/lerrill, nearly doubling in size in less then 3 years” said
inspire FCU Board Cheirrnen Chichi Ahie.

"\/\/hile financial growth here been end continues to he a priority, we ore equally committed

lo end energized loy our prolifereiing role eis one of the premier, trusted financial partners in

 

our oommur§lty,” he coniinued.

lnepire will be holding e ribbon cutting ceremony end Cornmoni§y grand opening celebration et the building on 3 Friends Lene
September 23, 2017. Ribt)on Cutting will be el 9 e.m. followed by building tours end §§ community celebration from 10 e.rn. to 2 p.rn.
There will be entertainment epeoiol guest appearances from loce§ eporie personalities, greai iood, o gaming truck for kide, additional
activities end opportunities to learn more about the relationship focused approach to bankan of inspire FCU. lnepire has partnered
with the l?>§§ri<einn Femily Heeling i~leerte Foondetion (nttpe://lhebarkennfoundellon.org) to provide a run end feetive atmosphere The
entire community le inviied to attend

interior design, space planning oone§ruction management end furnishings were managed by Fin<§ncia|l)e$ign€enier

For more information please visit WWW./nSp/refCL/.org/newroW/') GO for details
about our Grano' Open/'ng Commun/ty E\/ent.

Gredit Union Expends, Reiocalee Headquarters inspire Federal Credi§ Union Opens New Branch lnspire Fecleral Creclit Union Relocating Bristol
"§.sz'§:";,/ fl, 2§§'§? & Headquarters With.Fanfare Branch

~j$§" §.€§'¢p §, ?._‘ZE§ 7

    

 

Mé?é~v

 

Sponsored Post

 

RELATEU POSTS

 

COPS, COURTS AND F|RE !'

Bucks County DU| Tasl< Force Honored

 

 

COPS, COU.RTS AND FiRE !

Grant Cou|d Lead To l\/liddletown Community Park Upgrade

 

 

COPS, COURTS AND FlRE .!

 

Emergency Drill Tal<ing Place At Bucl<s County Technical High School \:;C,W 30 §":§§§

2

 

 

 

 

hHh'//io\liifri\A/nnn\/i/ r~nml’){\'i 7/nR/Q1lincr\iro_forinrgl..r‘rnr~|if..llninn..r`olohrath..nnoninn~nn\A/..hn:viminrfc\rc/ ')/R

 

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 67 of 74

5/12/2018 lnspire Federa| Credit Union Celebraies Opening of New Headquarters ~ LevittownNow.com

  

cops, coums AND FiRE/
Po|ice Seei< SUV ln Hit~&~Run Crash

< Ready, Set, Craw|: Bucks County Diaper Derby i\/losquito Spray Set For Friday in Bristol Twp. )
Registratlon Open

/‘\

§§R§§’rt iii ’i`{??

   

Mct‘i/laster;
W£t% SOLU'UGNS §
Affordabie website Design §
8» Host'ing §

 

  

f
l
i
2
i

 
 

‘¢'x;?\§oz>i.oom 2018

 

"i"oz“:'rs:; o:" t»

 

ione

Design and Admin by iir\“¢z*t,> ‘v’\z'ei> ‘e

 

hHW//lm,m~/.mnm,i, ~\m/om 7/nrz/'1 1 /in¢mm_f¢.~.m>ml-r~rmiii-» lninn-npl¢>hr:im.e_nm>_ninn-new-headm ranerg/ ’V'?

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 68 of 74 §

EXHIBIT L

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 69 of 74

 

J. TODD SAVABESE
A'l'¥Q~RNE¥ AND CGUNS,ELQR AT LAW
' manner
_ vANlA 18$66
December 26_, 2017
(21 51 322»7848 ~ TELEPHoNE
gdlds) 322-3615 - FACS|M!LE
Tom Scott ` @savareeetaw.com - Emai\
Bristol Township

l_)iroctor of Building, Planning and Zoning ~
2591 Bath Ro'<_id
Bristol, PA 190()7

Re:

 

Dear Mr. Scott:

For my clicm, lnspirc Fodcral Cre_.dit Union ("Inspire"), and at the direction of the Township's
Special Counscl, Kimberly Freimut_h, I am delivering the following completed documents:

l. § Application for Resale of Commercial Property;
2§ * ` Bu_§inc`s$ E§tablis_hmcnt Form; and

3. Qopios of two separate Zoning Determination Applications filed with the
' Township by my clients buycr, Grace Land II, LLC.

As yoo.know,’ the first Zoning Detcrmination application was denied and is the subject of an
appeal pending before the Bristol Township Zoning hearing board I understand the second,
more rcccnt,_`application is pending a response by your oftice. Accordingly_, these applications
are provided in lieu of processing another Zoning Determination Application to complete the
within commercial resale application As well, this application is processed in good faith, and
without prejudice to the guidance provided by your office indicating that a resale application is
not required where, as here, the usc of the subject property before and after the sale does not
change I will assume this filing satisfies the Township's requirements unless you advise me to
the contrary, in writing

Best wis cs for o happy, healthy and safe New Year.

   

. odd S.ava.rese

JT s

E_§nclosures

cc: J im Merrill', Prcsident

Bill Stewart, vEsquire
Kimbcrly Freimuth, Esqu.ire

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 70 of 74

_ merit fL_io rises &I_n__s actions

    

 

If"

lt you are selling the property and the tenants are ,Ng'£ staying the same the
following forms ased to be Blled out:

1§ Resale of Cozpmercial Property ,
’ ‘ 2. ' 5 Basiness Bstabiisha;en;t laformatren Form _
3., Zoning Determinat:ioa Applicatioa (_$ 200.0§ Fee rs Required)

Aa x , ew busi§resses in Bristol Townslt>iprequire a Ceiamercisl Use & Qccapaaay
Ap;¥iloatioa. The fee for Comm»ercial U&O are based on the square footage that
the business is occupying

a are selling the property and the tenants are staying the same only the
y¢‘- 9 ..,,..:~_..:_.. `needstobeiilledout.

     

. - ~......._.._

 

 

 

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 71 of 74

Resale of Commercial Property

Township ofBristol '
Department ofLieenses & In_specttons g
4 2501 Bath Road, Bristol, PA 19007 Phono: 215-785-3680 Fax: 215»'188-8541.

._,_', tr ¢-~_;,9;1\

    

 

 

 

QWner(s) ,Narae:HIWN$`i>\tL~t-' F€oz'rcs\ C.U. Taxyaml#: 05,,°`.23. Oqz
Aadress; mott Ki~\~\,~. "?~o S%.~\s><a\, 'Pp. 5
Phone#. ramey l~\lt< W°,k: /¢ts) vaa»s`z’lc>

B¢:ye)"‘(.¥) Name: G?~""€-£ L~°""S‘ T) L-LC,. o
¢:/¢ gaines §\"';€wo¢@t‘ B `%M `?A
A¢¢ress: pmm Mws\'~\ crow C~a., mo wam¢s'r m tva

Phone#:(Home) , Nip’ ~ Work'§ia\°§ q"\\" "15`5'5 /qq*z'z`
Address ofProperty being transferred:

e.\o\t saw a», WF?FWS‘UQ~N!L
keat;or(s); Ain'\r~ CMMM"-\e\ ‘\2¢'»\ €$`\-\{ ,
Address: 10 50 CO~\-'>°'T B\VA‘ W~i 511 \\'€ \Q`Y- Lc,._~'\:\)\\onms (\>A
Pi\orie#: [_’L\S§ q§q" 755-00 E."/~'Y' \O\ j J/‘?O‘/V
Agent(s) Name: j (`)`\\c..`\n`~ E. A\n"\ m

Ageuar»hqae#: /ap‘t§ We\' Ot\\o
O~*'¢€°*“‘?W~ \8',7~0\'1

 

 

 

 

 

 

 

 

 

 

Settlement Date:

Date oprplication: ll \ m kilo vi .

squmrea \C>i 51"\ _ rea

Application #

Receipt #

Check # . . Name on Checlc
Addrass _
Cash Vsa/MC

Signature oprplicant £";f`f /Y\ 01 /s /t/¢ § ' - Date; W-\ \"\\ \”j

L) joints /i.\ /'..Q/w ll
aevisedor/zs/ov {->m,`, d… torn

'e m F\ MANAGERS NAME'. P\W\ n

§
itt

it f\?~ “\‘
g\}Jtd/\’

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 72 of 74

BRISTOL TOWNSHIP

Office of the Fire Marshal
2501 Balh RDad ' Bristol, PA 19007 °»(215).785-»0500 ' Fax (215) 788-8541 -

Bg§§nes§ §§ tablishment Forg_

austnessNAME: ;£;"‘~`>PW`?' 919le -~

susth~:ssAoDREss. D~\ib"l ?>i`t`i\\ 9\& _

MA,tL\NoAt)oRass ot= austNEss' E>F\`>'“}O ii W" U\DU"

PHoNEQ,lS`. 'l€¢ii » "5'3’"\(" FA)<= .'""" . "'~ . -'

e~MA\L licenses \ vv\ rr' roll @ th$§>\ t"L sizi"l»t \ 0 virgil

FEDERAL to women M§MSTATE coNuMsER --~
lNrENoaousaoFPRoPaRr~/: "i>Nt.? Lif> (`W(ie@lq~' (`XQB/\i trom\/\ imde
owNER's NAME: ibt 91 Pgl&r\€i L LC, items PHoNE; ___,____-,,____.
HoMEADoF<Ess:

 

 

 

 

 

Q’I§/\ \/Q/i`&.tl ' Paoue.&lb 159 "5~""?0
\3
HouRs ot= opc.=.RArtoN: m 9 QA’ 3 q 39 Numaen oFsMPLoYEes U

' leuRAchcoMP/WNAME» 10 l-H L.AD/ z. /f’¢-///-) .'L“/u.rt)/<AA/¢,£ cZ¢/M/@Aa/>/

/H/=)¢.A m../+ an
msuRANcecoMPANYAoDRess w 5 <:¢/vw.m fg;@§gfws# ¢ 377 <zs'&. 'Ms"‘?
rvPE ot=thuRANcs /+z.<» /?/S/< /¢."/ u/~./?»q/¢_ a

 
 
 
 

 

 

 

 

 

 

 

 

 

 

 

Poucy,NuMaEm/~" /»') EFFEcrtvs mrs oF PoucY:
EMEReENoYlNFoRn/IAT/ou MMM ~

NAME:\`M `Fi\ N\€'{(' \l,i most ill/l *‘;"»"(i ~"7(70~`{
NAM§.' U/t/ 522¢_)§/17/4»¢/ FHoNE: ?05”;_0".5“/ ~//,5"/
NAME¢ ' pHoNa.~

ALARMcoMFANW \_C\i'~li~,i£§,\ 39i LL( wirtz

PHoNeNuMaER: w 'DUQ ' /i.)'l q “ ‘D q l l

aesrAuaANr ¢.rQuoR ucr=wss# ___F_\_LQ_»____,____$ERIAL # gila

some oFHEAz.rH NuMasR.

PRoPERrYoWNERs NAME: /§ /-?,¢at ¢/= 4.,<)»//;) /z; / / <;;_
Aoqm='ss.~' 6 0 '/"////- 4 Z. 6 “ ' ~” ,/-7 ga w/>;:'

~ZT`/? d/&:.',yd /¢/, A/:]“’ cr X'_S“»`& 7

   

PHUNE NUMBER.'

 

‘?/ 7" (77'70“' 67'{*<¥¢

 

_-,..... ___¢_

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 73 of 74

Township of Bristol
Departrnent of licenses and Inspections
2501 Bath R`oad, Bristol, PA 19007
(215) 785-3680 Fax: (215)" 788-8541

Zoning Determination Application
(please print or type)

1) PropertyiuQuestloa (address): 2104 th Roa Brisy l PA 19007
2) Business/Homeowner Name: Daybreak Treatment 'Solutions

3) Applict\nt Name: `Grace land II, IJ»C ` ..

4) Address:.lz§§ V§§erans Hg¢g` hway Plione: 609~577~»7302
' _I_i_`evit§pwn PA_LQOSG

5) Property/Building Ownex'Name: InSPire' Federal Credit Union

6) Address: _»_ z _. .., " Phonc.' g 15~2§§~§220

7) Ta)r Mep Parccl#: Q§-Qg{g-'QQZ l _ _
8) Present Use: ____O_§fice Building '
9) Intengled Use: Medical Office
10) Details oflntended Use: crim A._ ‘ , , __ . _ _ _ _ `
M ".`ndi,r ~

11) Height of New Structure or Addition, -(it’ applicable), from grade plane to roof or peak
(it.tclude stories and/or feet): y NQt appl§-Qabl@-

*) AN IMPERVI()US SUR§FACE CALCULATION SHEET MUST BE FILLE!} OUT
COM?IBTELY A_ND ACCOM.PANY THIS FORM FOR REVIEW.

*) PECO MUST BE NOTIFIED IF NEW STRUCTURE OR ADBITION WlLL
INFRINGE QN A__NY ALLOWAB.LE DISTA,NCES TO ANY POWER LINES» lT IS
YOUR RESPONSIBI,LITY TO llAVE I’(.)WER LINES M(}VED OR REDESIGN
Y{)UR INTENDED STRUCTUR.E TO COMPLY W_ITH THESE DISTANCES.

CALI,.; PECQ FOR NE_CESSARY INFORMATION.
*) THIS APPLI CATION MUST BE FILLED OUT COMPLETELY FOR ACCEPTANCE
~»-'~)

ron REVI_EW.
,/~"

>) sr'GNATuRE oF AP.PLICANT= /Fl‘-M*f€’l /‘~ ~./~@_»é?.»» mm 12/6/17
» ` / Pamela M. 'Dobin, Esqul.re, complith

 

  
  

     
  

 
   

1

 

 

 
 

 

 

 

 

 

_ OFFICiAL USE ONLY BELOW.:
Zoning Distx'ict: Zoning Approvcd Zoning No_t Approved
Comments: y 4
Zoning Officer": Datc:
I’ermit #: Receipt #: l Clieck #: Foe:`

 

 

Additioual Comments:'

 

 

Case 2:18-cV-05413-.]S Document 1 Filed 12/14/18 Page 74 of 74

'l

Township of Bristol
Department of Liceases and Inspeétions
. 25 GI~Bath Road, Bristol, PA 19007_
(215) 785-3680 Fax: (215) 788~8541

Zoning Deterrnination Application
(please print or type)

1) prmty metwn (address): . 2104 Bath ROB.§, BriStO;L, PA, 19007

2) Business/Homeowaer Name: Daybreak Trg_am§n§~§gg;m'gns

$) Applicant Nax_ne: v Grace Land II, LIC ' . ‘

4) Addr¢as= BWMWL__~; Ph<me: 609-577-'7302
"Leviteown `PA 19' 56

5) Property/Bluilriin aner Name: g;_ mper per gg' mg .C_r_'§dg,' § ting v

 
 

 

 

 

6) Addresszz 04 13 th Roed Br:‘\is ' _ . l _ . 215..733..527
7) 'I`ax Map Parce ~ 05-029-092 ‘ , .
8) Prese.ntUse: &'{fi§’¢ Bulm' ig
9) Intended Use: w 0
10) Details ofIntended Use; Treatment facili;y Mjgjng ax ]east 35 beds
f°-r the detQXifi*-°ati°n Of P@r§gp,s,_i_rhe;_a_a:e..eddio:ed.m.drnes.cm;almhol w h

 

11) Height of New Strueture or Addition, (if applicabie),' from grade plane to roof or peak
(luclude stories and/or feet): M_Appligahle ~

*) AN IM?ERVIOUS SURFA`CE CALCULATION S¥;IEET MUST BE FELED OUT
CQMPLETELY A.ND ACCOMI’ANY TH;IS FGRM FOR REVIEW.

*) PECD MUST BE NOTIFIED I`F NEW STRUCTURE OR ADDITION WILL
lNFR§{NGE QN AJNY ALLOWABLE DISTANCES TO ANY POWER LINES. IT IS
YOUR RESP'ONSIBILITY TO H.AVE POWER _LINES MOVED OR REBESIGN
YOUR IN'I`ENDED STRUCTURE TO COMPLY WITH THESE DISTANCES.

cALL PECO FOR Necr;s sARY moRMATroN.
*) mrs APPL.ICATIQN MUST BE Fn.LEI) our coMPLETELY roa ACCEFTANCE

 

 

 

 

 

 

 

 

 

 

 

 

 

FOR REV!EW. 4 , . GRACE LAND `I;r , rim
>) SI,GNATURE QF APPLICANT: BY¢ ' er 1 Date: Sept'. 12 , 2017 '
QFFICI.ALL USE ONLY'BELOW:
Zoning District: Zoning Approved Zoning Not Approved
Comments:
Zoning Officer: Date: '
remit #: accept #; Check #; - rees `
Additio'nal Commants:
’*'and who will remain in the building continuously for a period ofup to 10 days while they 6___'

are being treated. The facility will be licensed-by the Departrnent of Drug and Alcohol
Programs of the Cornmonwealth of Pennsylvania

 

